Exhibit 10.1

Execution Copy

 

 

Published CUSIP Number:

CREDIT AGREEMENT

Dated as of April 25, 2018

among

TRI-STATE GENERATION AND TRANSMISSION ASSOCIATION, INC.,
as the Borrower,

The LENDERS Party Hereto,

and

NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION,
as Administrative Agent, Sole Lead Arranger and Sole Bookrunner,
Swing Line Lender, and an L/C Issuer,

and

U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agent and an L/C Issuer,

and

MUFG BANK, LTD.,
as Co-Documentation Agent

 

 

 



29727074.15

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

 

 

Section

 

Page

CREDIT AGREEMENT


1

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS


1

1.01

Defined Terms


1

1.02

Other Interpretive Provisions


23

1.03

Accounting Terms


24

1.04

Rounding


25

1.05

Times of Day


25

1.06

Letter of Credit Amounts


25

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS


25

2.01

Committed Loans


25

2.02

Borrowings, Conversions and Continuations of Committed Loans


26

2.03

Letters of Credit.


27

2.04

Swing Line Loans.


37

2.05

Prepayments.


40

2.06

Termination or Reduction of Commitments


41

2.07

Repayment of Loans.


42

2.08

Interest.


42

2.09

Fees


43

2.10

Computation of Interest and Fees


43

2.11

Evidence of Debt


43

2.12

Payments Generally; Administrative Agent’s Clawback


44

2.13

Sharing of Payments by Lenders


46

2.14

Increase in Commitments


46

2.15

Cash Collateral.


48

2.16

Defaulting Lenders.


49

2.17

Extension of Maturity Date.


51

2.18

CoBank Equities.


53

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY


53

3.01

Taxes.


53

3.02

Illegality


57

 

 

 

 

29727074.15

-  i  -

 

 

--------------------------------------------------------------------------------

 



3.03

Inability to Determine Rates


58

3.04

Increased Costs.


59

3.05

Compensation for Losses


60

3.06

Mitigation Obligations; Replacement of Lenders.


61

3.07

Survival


62

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


62

4.01

Conditions of Initial Credit Extension


62

4.02

Conditions to all Credit Extensions


65

ARTICLE V. REPRESENTATIONS AND WARRANTIES


65

5.01

Existence, Qualification and Power; Compliance with Laws


65

5.02

Authorization; No Contravention


66

5.03

Governmental Authorization; Other Consents


66

5.04

Binding Effect


66

5.05

Financial Statements; No Material Adverse Effect.


66

5.06

Litigation


67

5.07

No Default


67

5.08

Ownership of Property; Liens


67

5.09

Maintenance of Properties


67

5.10

Environmental Compliance


67

5.11

Insurance


68

5.12

Taxes


68

5.13

ERISA Compliance.


68

5.14

Subsidiaries; Equity Interests


69

5.15

Margin Regulations; Investment Company Act.


70

5.16

Disclosure


70

5.17

Compliance with Laws


70

5.18

Taxpayer Identification Number


70

5.19

Intellectual Property; Licenses, Etc


70

5.20

Material Agreements and Liens.


71

5.21

Solvency


71

5.22

Wholesale Power Contracts


71

5.23

Reserved.


72

5.24

Indenture and Supplements


72

 

 

 

 

29727074.15

-  ii  -

 

 

--------------------------------------------------------------------------------

 



5.25

Collateral Documents


72

5.26

OFAC; Anti-Terrorism Laws.


73

5.27

EEA Financial Institutions


73

ARTICLE VI. AFFIRMATIVE COVENANTS


73

6.01

Financial Statements


73

6.02

Certificates; Other Information


74

6.03

Notices


75

6.04

Payment of Obligations


76

6.05

Preservation of Existence, Etc


76

6.06

Maintenance of Properties


77

6.07

Maintenance of Insurance


77

6.08

Compliance with Laws


77

6.09

Compliance with Indenture and Wholesale Power Contracts


77

6.10

Books and Records


77

6.11

Inspection Rights


77

6.12

Use of Proceeds


78

6.13

Preparation of Environmental Reports


78

6.14

Restricted Subsidiaries.


78

6.15

CoBank Equities


78

6.16

Evidence of Financing Statements, etc.


78

6.17

OFAC; Patriot Act Compliance


79

6.18

Further Assurances


79

ARTICLE VII. NEGATIVE COVENANTS


79

7.01

Liens


79

7.02

Investments


79

7.03

Indebtedness


80

7.04

Fundamental Changes


80

7.05

Dispositions


80

7.06

Restricted Payments


80

7.07

Change in Nature of Business


80

7.08

Wholesale Power Contracts, Organization Documents.


80

7.09

Transactions with Affiliates


81

7.10

Restrictive Agreements


81

 

 

 

 

29727074.15

-  iii  -

 

 

--------------------------------------------------------------------------------

 



7.11

Use of Proceeds


81

7.12

Changes in Accounting Policies, Fiscal Periods.


81

7.13

Financial Covenants


81

7.14

Sanctions


82

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES


82

8.01

Events of Default


82

8.02

Remedies Upon Event of Default


84

8.03

Application of Funds


85

ARTICLE IX. ADMINISTRATIVE AGENT


86

9.01

Appointment and Authority


86

9.02

Rights as a Lender


86

9.03

Exculpatory Provisions


86

9.04

Reliance by Administrative Agent


87

9.05

Delegation of Duties


88

9.06

Resignation and Removal of Administrative Agent


88

9.07

Non-Reliance on Administrative Agent and Other Lenders


89

9.08

No Other Duties, Etc


89

9.09

Administrative Agent May File Proofs of Claim


89

9.10

Administrative Agent to Hold Note


90

9.11

Lender Representations Regarding ERISA


90

ARTICLE X. MISCELLANEOUS


92

10.01

Amendments, Etc


92

10.02

Notices; Effectiveness; Electronic Communication.


94

10.03

No Waiver; Cumulative Remedies; Enforcement


96

10.04

Expenses; Indemnity; Damage Waiver.


96

10.05

Payments Set Aside


98

10.06

Successors and Assigns.


99

10.07

Treatment of Certain Information; Confidentiality


104

10.08

Right of Setoff


105

10.09

Interest Rate Limitation


106

10.10

Counterparts; Integration; Effectiveness


106

10.11

Survival of Representations and Warranties


106

10.12

Severability


106

 

 

 

 

29727074.15

-  iv  -

 

 

--------------------------------------------------------------------------------

 



10.13

Replacement of Lenders


107

10.14

Governing Law; Jurisdiction; Etc.


108

10.15

Waiver of Jury Trial


109

10.16

No Advisory or Fiduciary Responsibility


109

10.17

Electronic Execution of Assignments and Certain Other Documents


109

10.18

USA PATRIOT Act


110

10.19

Time of the Essence


110

10.20

Acknowledgement and Consent to Bail-In of EEA Financial Institutions


110

10.21

Advertising Materials


111

10.22

ENTIRE AGREEMENT


111

SIGNATURES

S-1

 





 

 

 

 

29727074.15

-  v  -

 

 

--------------------------------------------------------------------------------

 



SCHEDULES

 

 

2.01

Commitments and Applicable Percentages

5.06

Litigation

5.10

Environmental Matters

5.13(d)

Pension Plans

5.14

Subsidiaries; Equity Interests

5.19

Intellectual Property Matters

5.20

Material Agreements and Liens

5.22

Wholesale Power Contracts

10.02

Administrative Agent’s Office; Certain Addresses for Notices; Taxpayer
Identification Number

10.06(e)

Voting Participants

 

EXHIBITS

 

 

A

Form of Committed Loan Notice

B

Form of Swing Line Loan Notice

C

Form of Note

D

Form of Compliance Certificate

E

Form of Assignment and Assumption

 

 



 

 

 

 

29727074.15

-  vi  -

 

 

--------------------------------------------------------------------------------

 



CREDIT AGREEMENT

This CREDIT AGREEMENT  (this “Agreement”) is entered into as of April 25, 2018,
among TRI-STATE GENERATION AND TRANSMISSION ASSOCIATION, INC. (the “Borrower”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), NATIONAL RURAL UTILITIES COOPERATIVE FINANCE
CORPORATION, as Administrative Agent, Sole Lead Arranger and Sole Bookrunner,
Swing Line Lender and an L/C Issuer, and U.S. BANK NATIONAL ASSOCIATION, as an
L/C Issuer.

The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms.  As used in this Agreement, the following terms shall have
the meanings set forth below:

 

“Accounting Requirements” has the meaning specified in the Indenture; provided
that references to the “Company” shall be deemed to be references to the
Borrower.

“Adjusted LIBOR Rate” means, for the Interest Period for any LIBOR Rate Loan, an
interest rate per annum (rounded upwards, if necessary, to the next 1/100 of 1%)
equal to (a) the LIBOR Rate for such Interest Period multiplied by (b) the
Statutory Reserve Rate for such Interest Period.

“Administrative Agent” means CFC in its capacity as administrative agent under
any of the Loan Documents, or any successor in such capacity.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in any form
approved by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.    

“Aggregate Commitments” means the Commitments of all the Lenders.  The initial
amount of the Aggregate Commitment in effect on the Closing Date is SIX HUNDRED
FIFTY MILLION DOLLARS ($650,000,000).

“Agreement” has the meaning specified in the introductory paragraph hereto.



 

 

 

 

29727074.15

-  1  -

 

 

--------------------------------------------------------------------------------

 



“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Rate for such
day plus 0.50% and (c) the Adjusted LIBOR Rate (taking into account any LIBOR
Rate floor under the definition of LIBOR Rate) for a one-month Interest Period
for such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1.00%; provided that in no event shall the Alternate Base
Rate at any time be less than 0.00% per annum.  Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Rate or the Adjusted
LIBOR Rate for a one-month Interest Period shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Rate or
the Adjusted LIBOR Rate for a one-month Interest Period, as the case may be.

“Anti-Corruption Laws”  means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower from time to time concerning the
regulation or legislation of bribery or corruption (including, without
limitation, the FCPA).

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.16.  If the commitment of each Lender to make Loans and
the obligation of each L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments.  The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

 

 

 

 

 

Pricing Level

Debt Ratings
S&P/Moody’s/Fitch

Commitment Fee

LIBOR
Rate Loan +
Letters of Credit

Base Rate
Loan

1

AA-/Aa3/AA-
or higher


0.060%

0.800%

0.000%

2

A+/A1/A+


0.080%

0.900%

0.000%

3

A/A2/A


0.100%

1.000%

0.000%

4

A-/A3/A-


0.125%

1.125%

0.125%

5

BBB+/Baa1/BBB+


0.175%

1.250%

0.250%

6

BBB/Baa2/BBB
or lower


0.300%

1.500%

0.500%

 



 

 

 

 

29727074.15

-  2  -

 

 

--------------------------------------------------------------------------------

 



As of the Closing Date, the Applicable Rate shall be determined based upon
Pricing Level 3.  Thereafter, each change in the Applicable Rate resulting from
a publicly announced change in the Debt Rating shall be effective, in the case
of an upgrade, during the period commencing not later than five days after the
date of delivery by the Borrower to the Administrative Agent of notice thereof
pursuant to Section 6.03(f) and ending on the date immediately preceding the
effective date of the next such change and, in the case of a downgrade, during
the period commencing on the date of the public announcement thereof and ending
on the date immediately preceding the effective date of the next such change.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means CFC, in its capacity as sole lead arranger and sole book
runner.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its subsidiaries for the Fiscal Year ended December 31, 2017,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such Fiscal Year of the Borrower and its subsidiaries,
including the notes thereto.

“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).

“Auto-Reinstatement Letter of Credit” has the meaning specified in Section
2.03(b)(iv).

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of each L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.



 

 

 

 

29727074.15

-  3  -

 

 

--------------------------------------------------------------------------------

 



“Balloon Indebtedness” means a  promissory note repayable in periodic
installments of a specified amount usually representing interest, with a much
larger final payment, which may be the entire principal amount.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Alternate Base
Rate.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code, or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

“Bond Documents” means, with respect to any Bonds, any trust indenture or
similar document pursuant to which such Bonds are issued and any loan agreement,
promissory note or similar document that provides security or a source of
funding for the debt service on such Bonds.

“Bond Letter of Credit” means any Letter of Credit that provides credit or
liquidity support for Bonds.

“Bonds” means any bonds, notes or other evidences of indebtedness issued by or
on behalf of the Borrower or any Subsidiary of the Borrower.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any LIBOR Rate Loan, means any such day that is also a
London Banking Day.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuers
or Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or
the Swing Line Lender (as applicable).  “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“CFC” means National Rural Utilities Cooperative Finance Corporation.



 

 

 

 

29727074.15

-  4  -

 

 

--------------------------------------------------------------------------------

 



“CFC Line of Credit Rate”  means, for any day, a rate per annum equal to the
rate published by CFC from time to time, by electronic or other means, for
similarly classified lines of credit, but, if not so published, the CFC Line of
Credit Rate shall be the rate per annum determined by CFC for such lines of
credit from time to time.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Change of Control” means, with respect to the Borrower, (a) failure to be a
member owned cooperative corporation or (b) a majority of the Members existing
on the date hereof cease to be Members of the Borrower; provided that for
purposes of this definition of “Change of Control” no acquisition or merger
between Members existing on the date hereof shall be deemed to affect the
calculation of such percentage of Members.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“CoBank” means CoBank, ACB.

“CoBank Equities” has the meaning specified in Section 6.15.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” has the meaning given to “Mortgaged Property” in the Indenture.

“Collateral Documents” means, collectively, the Indenture and each of the other
agreements, instruments or documents that creates or purports to create a Lien
in favor of the Trustee for the benefit of the Secured Parties.

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01,  (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.



 

 

 

 

29727074.15

-  5  -

 

 

--------------------------------------------------------------------------------

 



“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of LIBOR Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.

“Committed Loan” has the meaning specified in Section 2.01.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of LIBOR Rate Loans, pursuant to Section 2.02(b),  which shall be substantially
in the form of Exhibit A or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Borrower

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes which are imposed on or
measured by net income (however denominated) or which are franchise Taxes or
branch profits Taxes.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

“CP Backup Sublimit” means an amount equal to the lesser of (a) FIVE HUNDRED
MILLION DOLLARS ($500,000,000) and (b) the Aggregate Commitments.  The CP Backup
Sublimit is part of, and not in addition to, the Aggregate Commitments.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debt Rating” means, as of any date of determination, the rating as determined
by any of S&P, Moody’s or Fitch as the Borrower’s long-term senior secured
non-credit enhanced debt rating; provided that, (a) in the event that the
Borrower has three Debt Ratings, (i) if two of the three Debt Ratings are at the
same level, then the applicable rating level shall be the level of the two Debt
Ratings that are the same and (ii) if none of the three Debt Ratings are the
same, the middle Debt Rating will apply, (b) in the event that the Borrower only
has two Debt Ratings, (i) if the two Debt Ratings fall into different rating
levels and one of such Debt Ratings is no more than one rating level lower than
the other of such Debt Ratings, then the applicable rating level shall be the
higher of such ratings and (ii) if the two Debt Ratings fall into different
rating levels and one of such Debt Ratings is two or more rating levels lower
than the other of such Debt Ratings, then the applicable Rating level shall be
determined by reference to a hypothetical Debt Rating that would fall into the
rating level that is one higher than the rating level into which the lower of
such

 

 

 

 

29727074.15

-  6  -

 

 

--------------------------------------------------------------------------------

 



Debt Ratings falls; and (c) if the Borrower has only one Debt Rating, then the
applicable rating level shall be such Debt Rating,  and (d) if the Borrower does
not have any Debt Rating, Pricing Level 6 shall apply.

“Debt Service Ratio” has the meaning specified in the Indenture.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to the Alternate Base Rate plus  2.00%
per annum;  provided that with respect to a LIBOR Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus  2.00% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
 2.00% per annum.

“Defaulting Lender” means, subject to Section 2.16, any Lender that (a) has
failed to (i) fund any portion of the Committed Loans, participations in L/C
Obligations or participations in Swing Line Loans required to be funded by it
hereunder within two Business Days of the date required to be funded by it
hereunder unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent, any
L/C Issuer, the Swing Line Lender or any other Lender any other amount required
to be paid by it hereunder (including in respect of its participation in Letters
of Credit or Swing Line Loans) within two Business Days of the date when due,
(b) has notified the Borrower, the Administrative Agent or any L/C Issuer or the
Swing Line Lender in writing that it does not intend to comply with its
obligations under the Loan Documents, or has made a public statement to that
effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in

 

 

 

 

29727074.15

-  7  -

 

 

--------------------------------------------------------------------------------

 



such a capacity, or (e) become the subject of a Bail-In Action;  provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.16) upon delivery of
written notice of such determination to the Borrower, each L/C Issuer, the Swing
Line Lender and each Lender.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any Mortgaged
Property by any Person, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Engagement Letter” means that certain letter agreement, dated March 12, 2018,
among the Administrative Agent, CFC, as the Lead Arranger, and the Borrower, as
amended, modified or supplemented from time to time.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.



 

 

 

 

29727074.15

-  8  -

 

 

--------------------------------------------------------------------------------

 



“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials into the
environment, or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or patronage equities or other ownership or profit interests
in) such Person, all of the warrants, options or other rights for the purchase
or acquisition from such Person of shares of capital stock of (or other
ownership or profit interests in) such Person, all of the securities convertible
into or exchangeable for shares of capital stock of (or other ownership or
profit interests in) such Person or warrants, rights or options for the purchase
or acquisition from such Person of such shares (or such other interests), and
all of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.

“Equity to Capitalization Ratio” has the meaning specified in the Indenture.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the failure by the Borrower or any ERISA Affiliate to meet all applicable
requirements under the Pension Funding Rules or the filing of an application for
the waiver of the minimum funding standards under the Pension Funding Rules;
(c) the incurrence by the Borrower or any ERISA Affiliate of any liability
pursuant to Section 4063 or 4064 of ERISA or a cessation of operations with
respect to a Pension Plan within the meaning of Section 4062(e) of ERISA; (d) a
complete or partial withdrawal by the Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization or insolvent (within the meaning of Title IV of ERISA); (e) the
filing of a notice of intent to terminate a Pension Plan under, or the treatment
of a Pension Plan amendment as a termination under, Section 4041 of ERISA;
(f) the institution by the PBGC of proceedings to terminate a Pension Plan;
(g) any event or condition that constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (h) the determination that any Pension Plan is in at-risk status
(within the meaning of Section 430 of the Code or Section 303 of ERISA) or that
a Multiemployer Plan is in endangered or critical status (within the meaning of
Section 432 of the Code or Section 305 of ERISA); (i) the imposition or
incurrence of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate; (j) the engagement by the Borrower or any ERISA
Affiliate in

 

 

 

 

29727074.15

-  9  -

 

 

--------------------------------------------------------------------------------

 



a transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
(k) the imposition of a lien upon the Borrower pursuant to Section 430(k) of the
Code or Section 303(k) of ERISA; or (l) the making of an amendment to a Pension
Plan that could result in the posting of bond or security under
Section 436(f)(1) of the Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, an
L/C Issuer or any other recipient of any payment to be made by or on account of
any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it,
by the jurisdiction (or any political subdivision thereof) under the Laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located,
(c) any backup withholding tax that is required by the Code to be withheld from
amounts payable to a Lender that has failed to comply with clause (A) of Section
3.01(e)(i),  (d) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 3.06 or Section 10.13), any
United States federal withholding tax that (i) is required to be imposed on
amounts payable to such Foreign Lender pursuant to the Laws in force at the time
such Foreign Lender becomes a party hereto (or designates a new Lending Office)
or (ii) is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with clause (B) of Section
3.01(e)(ii), except to the extent that such Foreign Lender (or its assignor, if
any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 3.01(a) or (c), and (e) any Taxes
imposed under FATCA.

“Existing Credit Agreement” means that certain Credit Agreement dated July 29,
2011, as amended, among the Borrower, Bank of America, N.A., as administrative
agent, and a syndicate of lenders.

“Existing Maturity Date” has the meaning specified in Section 2.17(a).

“Extension Date” has the meaning specified in Section 2.17(a).

“Farm Credit Lender” means a lending institution organized and existing pursuant
to the provisions of the Farm Credit Act of 1971 and under the regulation of the
Farm Credit Administration.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more

 

 

 

 

29727074.15

-  10  -

 

 

--------------------------------------------------------------------------------

 



onerous to comply with), and any current or future regulations or official
interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

“Federal Funds Rate”  means, for any day, the weighted average (rounded upwards,
if necessary, to the next 1/100 of 1%) of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average (rounded upwards, if necessary, to the next 1/100
of 1%) of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

“Fee Letter” means the Engagement Letter and any L/C Issuer Fee Letter.

“Fiscal Year” means the fiscal year adopted by Borrower for the Borrower from
time to time.  Unless the Administrative Agent is notified otherwise in writing
by the Borrower, the Fiscal Year of the Borrower ends on December 31.

“Fitch” means Fitch, Inc., Fitch Ratings Ltd. or, in each case, any successor or
assignee of the business of such company in the business of rating securities.

“Foreign Lender” means any Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuers, such Defaulting Lender’s Applicable Percentage of
the outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.



 

 

 

 

29727074.15

-  11  -

 

 

--------------------------------------------------------------------------------

 



“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” has the meaning specified in the Indenture.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Indebtedness” has the meaning given to the term “Debt” in the Indenture;
provided that references to the “Company” shall be deemed to be references to
the Borrower.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Indenture” means the Master First Mortgage Indenture, Deed of Trust and
Security Agreement dated as of December 15, 1999 (as supplemented, amended or
otherwise modified from time to time) between the Borrower and the Trustee, a
copy of which has been provided to CFC and the Lenders.

“Information” has the meaning specified in Section 10.07.

“Interest Payment Date” means, (a) as to any LIBOR Rate Loan, the last day of
each Interest Period applicable to such Loan and the Maturity Date; provided
that if any Interest Period for a LIBOR Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; (b) as to any Base Rate
Loan, the last Business Day of each March, June, September and December and the
Maturity Date; and (c) as to any Swing Line Loan, the day that such Loan is
required to be repaid.

“Interest Period” means, as to each LIBOR Rate Loan, the period commencing on
the date such LIBOR Rate Loan is disbursed or converted to or continued as a
LIBOR Rate Loan and ending on the date one, two, three or six months thereafter,
as selected by the Borrower in its Committed Loan Notice, or such other period
that is twelve months or less requested by the Borrower and consented to by all
the Lenders; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;



 

 

 

 

29727074.15

-  12  -

 

 

--------------------------------------------------------------------------------

 



(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of Section
7.02(i), the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IP Rights” has the meaning specified in Section 5.19.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Borrower or in favor of the applicable
L/C Issuer and relating to such Letter of Credit.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.



 

 

 

 

29727074.15

-  13  -

 

 

--------------------------------------------------------------------------------

 



“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means CFC or U.S. Bank National Association, in each case in its
capacity as an issuer of Letters of Credit hereunder, or any successor issuer of
Letters of Credit hereunder.

“L/C Issuer Fee Letter” means any letter agreement between an L/C Issuer and the
Borrower providing for the payment of a fronting fee to such L/C Issuer, in each
case, as amended, modified or supplemented from time to time.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder providing for the
payment of cash upon the honoring of a presentation thereunder.  Notwithstanding
anything to the contrary contained herein, a letter of credit issued by an L/C
Issuer other than CFC shall not be a “Letter of Credit” for purposes of the Loan
Documents until such time as the Administrative Agent has been notified in
writing of the issuance thereof by the applicable L/C Issuer and has confirmed
with such L/C Issuer that there exists adequate availability under the Aggregate
Commitments to issue such letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Commitment” means, with respect to CFC, $75,000,000 and, with
respect to U.S. Bank National Association, $37,500,000.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Report” has the meaning specified in Section 2.03(k).



 

 

 

 

29727074.15

-  14  -

 

 

--------------------------------------------------------------------------------

 



“Letter of Credit Sublimit” means an amount equal to SEVENTY FIVE MILLION
DOLLARS ($75,000,000).  The Letter of Credit Sublimit is part of, and not in
addition to, the Aggregate Commitments.

“LIBOR Rate” means, for any Interest Period with respect to a LIBOR Rate Loan,
the LIBOR Screen Rate as of approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits for
such Interest Period;  provided that if a LIBOR Screen Rate shall not be
available at the applicable time for the applicable Interest Period, then the
LIBOR Rate shall be, for any Interest Period, the rate per annum reasonably
determined by the Administrative Agent in consultation with the Borrower as the
rate of interest at which Dollar deposits in the approximate amount of such
LIBOR Rate Loan would be offered by major banks in the London interbank
eurodollar market to other major banks in the London interbank eurodollar market
at their request at or about 10:00 a.m., London time, two Business Days prior to
the first day of such Interest Period for a term comparable to such Interest
Period;  provided,  further, that in no event shall the LIBOR Rate for any
Interest Period at any time be less than 0.00% per annum.

“LIBOR Rate Loan” means a Committed Loan that bears interest at the Adjusted
LIBOR Rate.

“LIBOR Screen Rate” means the London interbank offered rate administered by the
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for Dollars for a period equal in length to such
Interest Period as displayed on page US001 of the Reuters screen or, in the
event such rate does not appear on such Reuters screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Liquidity Drawing” means, in respect of any Bonds supported by a Bond Letter of
Credit, any drawing under such Bond Letter of Credit the proceeds of which are
used to pay the purchase price of such Bonds tendered for purchase by the
Borrower (or any Subsidiary of the Borrower) and not otherwise remarketed.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.15 of this Agreement, and the Fee Letter.



 

 

 

 

29727074.15

-  15  -

 

 

--------------------------------------------------------------------------------

 



“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Long-Term Debt” has the meaning given it in accordance with Accounting
Requirements.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the Borrower
or the Borrower and its Subsidiaries taken as a whole; (b) a material impairment
of the ability of the Borrower to perform its obligations under any Loan
Document or Collateral Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against the Borrower of any Loan Document or Collateral Document to which it is
a party.

“Maturity Date” means the later of (a) April 25, 2023 and (b) if the Maturity
Date is extended pursuant to Section 2.17, such extended Maturity Date as
determined pursuant to such Section; provided,  however, that, in each case, if
such date is not a Business Day, the Maturity Date shall be the next preceding
Business Day.

“Member” means each holder of a voting membership interest in the Borrower.

“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.

“Mortgaged Property” has the meaning specified in the Indenture.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“New Maturity Date” has the meaning specified in Section 2.17(a).

“Non-Consenting Lender” has the meaning specified in Section 10.03.

“Non-Defaulting Lender” means at any time each Lender that is not a Defaulting
Lender as such time.

“Non-Extending Lender” has the meaning specified in Section 2.17(b).

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Non-Reinstatement Deadline” has the meaning specified in Section 2.03(b)(iv).



 

 

 

 

29727074.15

-  16  -

 

 

--------------------------------------------------------------------------------

 



“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.

“Notice Date” has the meaning specified in Section 2.17(b).

“Notice of Extension Amendment” means, with respect to any Bond Letter of
Credit, a written notice signed by the L/C Issuer with respect to such Letter of
Credit and delivered to the Borrower and the trustee for the applicable Bonds
evidencing the extension of the expiry date of such Letter of Credit.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against the Borrower or any of its
Affiliates thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender, any L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of Borrower under any Loan Document, Taxes imposed as
a result of a present or former connection between such Person and the
jurisdiction imposing such Tax (other than connections arising from such Person
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced by any Loan Document or
Collateral Document, or sold or assigned an interest in any Loan, Loan Document
or Collateral Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar  Taxes or any other excise or property
taxes, charges or similar levies that arise from any payment made under, from
the execution, delivery, or enforcement of, or otherwise with respect to, any
Loan Document or Collateral Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment other than an assignment
made pursuant to Section 3.06(b).



 

 

 

 

29727074.15

-  17  -

 

 

--------------------------------------------------------------------------------

 



“Outstanding Amount” means (a) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Patriot Act” has the meaning specified in Section 10.18.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412,  430,  431,
 432 and 436 of the Code and Sections 302,  303,  304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Liens and Encumbrances” has the meaning specified in the Indenture.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees or with
respect to which the Borrower has any liability.

“Platform” has the meaning specified in Section 6.02.

“Prime Rate” means the rate of interest per annum published from time to time as
the “Prime Rate” by the Eastern Edition of The Wall Street Journal, or, if the
Eastern Edition of The Wall Street Journal ceases publishing a “Prime Rate,” any
successor publication selected by the Administrative Agent in its reasonable
discretion; each change in the Prime Rate shall be effective from and including
the date such change is publically announced as being effective.  The “Prime
Rate” published by the Eastern Edition of The Wall Street Journal or any such
successor

 

 

 

 

29727074.15

-  18  -

 

 

--------------------------------------------------------------------------------

 



publication is a reference rate and does not necessarily represent the lowest or
best rate charged by financial institutions to their customers.  The Lenders may
make commercial loans or other loans at rates of interest at, above or below the
“Prime Rate” published by the Eastern Edition of The Wall Street Journal or any
such successor publication.

“Prudent Utility Practice” means any of the practices, methods and acts which,
in the exercise of reasonable judgment, in light of the facts, including, but
not limited to, the practices, methods and acts known to, engaged in, or
approved by a significant portion of the electric utility industry prior
thereto, known at the time the decision was made, would have been expected to
accomplish the desired result at a reasonable cost consistent with reliability,
safety and expedition.  It is recognized that Prudent Utility Practice is not
intended to be limited to the optimum practice, method or act to the exclusion
of all others, but rather is a spectrum of possible practices, methods or acts
which could have been expected to accomplish the desired result at a reasonable
cost consistent with reliability, safety and expedition.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.02.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment, including the movement of Hazardous Materials through
ambient air, soil, surface water, ground water, wetlands, land or subsurface
strata.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligations of each L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required

 

 

 

 

29727074.15

-  19  -

 

 

--------------------------------------------------------------------------------

 



Lenders;  provided,  further, that the amount of any participation in any Swing
Line Loan and Unreimbursed Amounts that such Defaulting Lender has failed to
fund that have not been reallocated to and funded by another Lender shall be
deemed to be held by the Lender that is the Swing Line Lender or L/C Issuer, as
the case may be, in making such determination.

“Responsible Officer” means the president and chairman, vice chairman, or
treasurer of the Board of Directors, or the chief executive officer, chief
financial officer or general counsel of the Borrower, and solely for purposes of
the delivery of incumbency certificates pursuant to Section 4.01, the secretary
or any assistant secretary or the treasurer of the Board of Directors and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the Borrower so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
Borrower designated in or pursuant to an agreement between the Borrower and the
Administrative Agent.  Any document delivered hereunder that is signed by a
Responsible Officer of the Borrower shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of the Borrower and such Responsible Officer shall be conclusively presumed
to have acted on behalf of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof), including without limitation return to its
Members patronage capital allocated to such Members.

“Restricted Subsidiary” means any Subsidiary which has become a Restricted
Subsidiary pursuant to Section 6.14 of this Agreement.  Restricted Subsidiaries
on the Closing Date of this Agreement are listed on Schedule 5.14 to this
Agreement.

“Revenues” has the meaning given to it in accordance with Accounting
Requirements.

“S&P” means Standard & Poor’s  Global Ratings, a subsidiary of The McGraw-Hill
Companies, Inc. or any successor or assignee of the business of such division in
the business of rating securities.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council, the European Union, any
European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority, (b) any Person operating, organized or
resident in

 

 

 

 

29727074.15

-  20  -

 

 

--------------------------------------------------------------------------------

 



a Sanctioned Country, or (c) any Person owned or controlled by any such Person
or Persons described in the foregoing clause (a) or (b).

“Sanctions” means any economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the United States
Government (including without limitation, OFAC or the U.S. Department of State),
the United Nations Security Council, the European Union, Her Majesty’s Treasury
in the United Kingdom or other relevant sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Note” means the secured promissory note dated as of April 25, 2018, and
executed by the Borrower in favor of the Administrative Agent for the benefit of
each of the Lenders which constitutes the ‘Series 2018A Secured Obligation’ (as
defined in Supplement 41 to the Indenture).

“Secured Obligations” means all Long-Term Debt of the Borrower entitled to the
benefit of the lien of the Indenture.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers, each co-agent or sub-agent appointed by the Administrative
Agent from time to time pursuant to Section 9.05, and the other Persons the
Obligations owing to which are or are purported to be secured by the Collateral
under the terms of the Collateral Documents.

“Solvent” means, with respect to any Person on a particular date, that (a) the
book value of the total assets (net of depreciation) of such Person is greater
than the total amount of the liabilities, including contingent liabilities, of
such Person, (b) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature, and (c) such Person is not engaged in business,
and is not about to engage in business, for which such Person’s property would
constitute unreasonably small capital.

“Statutory Reserve Rate” means, for the Interest Period for any LIBOR Rate Loan,
a fraction (expressed as a decimal), the numerator of which is the number one
and the denominator of which is the number one minus the arithmetic mean, taken
over each day in such Interest Period, of the aggregate of the maximum reserve
percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by the Board of Governors of the
U.S. Federal Reserve System to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency liabilities” in
Regulation D of the Board of Governors of the U.S. Federal Reserve
System).  Such reserve percentages shall include those imposed pursuant to such
Regulation D.  LIBOR Rate Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.



 

 

 

 

29727074.15

-  21  -

 

 

--------------------------------------------------------------------------------

 



“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person; provided that “Subsidiary” shall not mean, except in the case of
Springerville Unit 3 Partnership LP, Springerville Unit 3 OP LLC, Springerville
Unit 3 Holding LLC or Elk Ridge Mining and Reclamation, LLC, any corporation,
partnership, joint venture, limited liability company or other business entity
of which the total net worth does not exceed the Threshold Amount.  Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Supplement 41 to the Indenture” means the Supplemental Master Mortgage
Indenture No. 41 dated as of April 25, 2018 (as supplemented, amended or
otherwise modified from time to time) between the Borrower and the Trustee.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means CFC in its capacity as provider of Swing Line Loans,
or any successor swing line lender hereunder.



 

 

 

 

29727074.15

-  22  -

 

 

--------------------------------------------------------------------------------

 



“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approve by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower

“Swing Line Sublimit” means an amount equal to the lesser of (a) ONE HUNDRED
MILLION DOLLARS ($100,000,000) and (b) the Aggregate Commitments.  The Swing
Line Sublimit is part of, and not in addition to, the Aggregate Commitments.

“System” has the meaning specified in the Indenture; provided that references to
the “Company” shall be deemed to be references to the Borrower and references to
a “Restricted Subsidiary” shall be deemed to be references a Restricted
Subsidiary.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Threshold Amount” means FIFTY MILLION DOLLARS ($50,000,000).

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Trustee” means Wells Fargo Bank, National Association, in its capacity as
trustee under the Indenture until any successor “Trustee” shall have become
“Trustee” pursuant to the applicable provisions of the Indenture, and thereafter
means any such successor “Trustee”.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a LIBOR Rate Loan.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Voting Participant” has the meaning specified in Section 10.06(e).

“Voting Participant Notification” has the meaning specified in Section 10.06(e).

“Withholding Agent” means the Borrower and the Administrative Agent.

“Wholesale Power Contracts” means those certain contracts listed on
Schedule 5.22 hereto for electric service between the Borrower and each of its
Members and any future Members of the Borrower, as each may be amended, restated
or supplemented from time to time.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to

 

 

 

 

29727074.15

-  23  -

 

 

--------------------------------------------------------------------------------

 



time under the Bail-In Legislation for the applicable EEA Member Country, which
write-down and conversion powers are described in the EU Bail-In Legislation
Schedule.

1.02 Other Interpretive Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

 

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, and except with respect to the Indenture, (i) any definition
of or reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any Law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such Law and any reference to any Law or regulation shall, unless
otherwise specified, refer to such Law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) Notwithstanding Section 1.02(a)(i),  any reference to the Indenture (or any
Section thereof) shall be to the Indenture (and each such Section) as it exists
as of the Closing Date; and, only as hereafter modified with the prior written
consent of the Required Lenders, or the Lenders, in accordance with
Section 10.01.  If the Required Lenders,  or the Lenders, do not consent to any
amendment to the Indenture, in accordance with Section 10.01, all references to
the Indenture (and each such Section) shall be as it exists as of the date of
this Agreement.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of any
Loan Document.

1.03 Accounting Terms. 

 

(a) Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other

 

 

 

 

29727074.15

-  24  -

 

 

--------------------------------------------------------------------------------

 



financial calculations) required to be submitted pursuant to this Agreement
shall be prepared in conformity with, Accounting Requirements applied on a
consistent basis, as in effect from time to time, except as otherwise
specifically prescribed herein.

(b) Changes in Accounting Requirements.  If at any time any change in Accounting
Requirements would affect the computation of any financial ratio or requirement
set forth in any Loan Document or Collateral Document, and either the Borrower
or the Required Lenders shall so request, the Administrative Agent, the Lenders
and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
Accounting Requirements (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with Accounting Requirements prior to such change
therein and (ii) the Borrower shall provide to the Administrative Agent and the
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in Accounting Requirements.

(c) Consolidation of Variable Interest Entities.  All references herein to
consolidated financial statements of the Borrower and its subsidiaries or to the
determination of any amount for the Borrower and its subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

1.04 Rounding.  Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

 

1.05 Times of Day.  Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).

 

1.06 Letter of Credit Amounts.    Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Committed Loans.  Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Committed Loan”)
to the Borrower from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Commitment; provided that after

 

 

 

 

29727074.15

-  25  -

 

 

--------------------------------------------------------------------------------

 



giving effect to any Committed Borrowing, (i) the Total Outstandings shall not
exceed the Aggregate Commitments (ii) the aggregate Outstanding Amount of the
Committed Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment and (iii) the aggregate Outstanding of Committed Loans
advanced to provide liquidity to the Borrower’s commercial paper program shall
not exceed the CP Backup Sublimit.  Within the limits of each Lender’s
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01, prepay under Section 2.05, and reborrow
under this Section 2.01.  Committed Loans may be Base Rate Loans or LIBOR Rate
Loans, as further provided herein.

 

2.02 Borrowings, Conversions and Continuations of Committed Loans.  Each
Committed Borrowing, each conversion of Committed Loans from one Type to the
other, and each continuation of LIBOR Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
(A) telephone or (B) a Committed Loan Notice; provided that any telephonic
notice must be confirmed immediately by delivery to the Administrative Agent of
a Committed Loan Notice.  Each such Committed Loan Notice must be received by
the Administrative Agent not later than 11:00 a.m. (Eastern time) (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of LIBOR Rate Loans or of any conversion of LIBOR Rate Loans to
Base Rate Committed Loans, and (ii) on the Business Day of the requested date of
any Borrowing of Base Rate Committed Loans; provided that if the Borrower wishes
to request LIBOR Rate Loans having an Interest Period other than one, two, three
or six months in duration as provided in the definition of “Interest Period,”
the applicable notice must be received by the Administrative Agent not later
than 11:00 a.m. (Eastern time) four Business Days prior to the requested date of
such Borrowing, conversion or continuation, whereupon the Administrative Agent
shall give prompt notice to the Lenders of such request and determine whether
the requested Interest Period is acceptable to all of them.  Not later than
11:00 a.m. (Eastern time), three Business Days before the requested date of such
Borrowing, conversion or continuation, the Administrative Agent shall notify the
Borrower (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the Lenders.  Each Borrowing of,
conversion to or continuation of LIBOR Rate Loans shall be in a principal amount
of $5,000,000 or a whole multiple of $1,000,000 in excess thereof.  Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Committed Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof.  Each Committed Loan Notice shall
specify (i) whether the Borrower is requesting a Committed Borrowing, a
conversion of Committed Loans from one Type to the other, or a continuation of
LIBOR Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued,
(iv) the Type of Committed Loans to be borrowed or to which existing Committed
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto.  If the Borrower fails to specify a Type of
Committed Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable
Committed Loans shall be made as, or converted to, Base Rate Loans.  Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable LIBOR Rate
Loans.  If the Borrower requests a Borrowing of, conversion to, or continuation
of LIBOR Rate Loans in any such

 

 

 

 

29727074.15

-  26  -

 

 

--------------------------------------------------------------------------------

 



Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.

 

(a) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding clause.  In the case of a Committed Borrowing, each
Lender shall make the amount of its Committed Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. (Eastern time), in the case of Base Rate
Loans, or 2:00 p.m. (Eastern time), in the case of LIBOR Rate Loans, in each
case, on the Business Day specified in the applicable Committed Loan
Notice.  Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of CFC with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower; provided that if, on the date the
Committed Loan Notice with respect to such Borrowing is given by the Borrower,
there are L/C Borrowings outstanding, then the proceeds of such Borrowing,
first, shall be applied to the payment in full of any such L/C Borrowings, and
second, shall be made available to the Borrower as provided above.

(b) Except as otherwise provided herein, a LIBOR Rate Loan may be continued or
converted only on the last day of an Interest Period for such LIBOR Rate
Loan.  During the existence of a Default, no Loans may be requested as,
converted to or continued as LIBOR Rate Loans without the consent of the
Required Lenders.

(c) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for LIBOR Rate Loans upon
determination of such interest rate.  At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Prime Rate used in determining the Alternate Base Rate promptly
following the public announcement of such change.    At any time that LIBOR Rate
Loans are outstanding, the Administrative Agent shall use commercially
reasonable efforts to notify the Borrower and the Lenders of any change in the
Statutory Reserve Rate used in determining the Adjusted LIBOR Rate promptly
following any change in any reserve percentage.

(d) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than 15 Interest Periods in
effect with respect to Committed Loans.



 

 

 

 

29727074.15

-  27  -

 

 

--------------------------------------------------------------------------------

 



2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03,  (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower, and to amend or extend  Letters of
Credit previously issued by it, in accordance with clause (b) below, and (2) to
honor drawings under the Letters of Credit; and (B) the Lenders severally agree
to participate in Letters of Credit issued for the account of the Borrower and
any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (w) the Total Outstandings shall
not exceed the Aggregate Commitments, (x) the aggregate Outstanding Amount of
the Committed Loans of any Lender, plus such Lender’s Applicable Percentage of
the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment, (y) the Outstanding Amount of the L/C Obligations
attributable to any L/C Issuer shall not exceed such L/C Issuer’s Letter of
Credit Commitment, and (z) the Outstanding Amount of the L/C Obligations shall
not exceed the Letter of Credit Sublimit.  Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.

(ii) No L/C Issuer shall issue any Letter of Credit, if:

(A) subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the applicable L/C Issuer from
issuing the Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon such L/C
Issuer with

 

 

 

 

29727074.15

-  28  -

 

 

--------------------------------------------------------------------------------

 



respect to the Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

(B) the issuance of the Letter of Credit would violate one or more policies of
the applicable L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the applicable
L/C Issuer, the Letter of Credit is in an initial stated amount less than
$100,000;

(D) the Letter of Credit is to be denominated in a currency other than Dollars;

(E) any Lender is at that time a Defaulting Lender, unless the applicable L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate such L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.16(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which such L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion;  or

(F) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; provided,  however, a Bond
Letter of Credit may provide that (1) after any drawing thereunder to pay
interest on Bonds, the stated amount of such Bond Letter of Credit shall be
automatically reinstated in the amount of such drawing after a specified period
of time unless, prior to the expiration of such period, the beneficiary of such
Bond Letter of Credit has received notice from the L/C Issuer that it has not
been reimbursed for such drawing; and (2) after any Liquidity Drawing
thereunder, the stated amount of such Bond Letter of Credit shall be
automatically reinstated in an amount equal to the principal amount of any Bonds
previously purchased with the proceeds of such Liquidity Drawing that have been
remarketed to investors where the proceeds of such remarketing have been
received by applicable L/C Issuer and applied to the repayment of the
Unreimbursed Amount, Committed Loans or advances related to such Liquidity
Drawing.

(iv) The applicable L/C Issuer shall not amend any Letter of Credit if such L/C
Issuer would not be permitted at such time to issue the Letter of Credit in its
amended form under the terms hereof.

(v) The applicable L/C Issuer shall be under no obligation to amend any Letter
of Credit if (A) such L/C Issuer would have no obligation at such time to issue
the Letter

 

 

 

 

29727074.15

-  29  -

 

 

--------------------------------------------------------------------------------

 



of Credit in its amended form under the terms hereof, or (B) the beneficiary of
the Letter of Credit does not accept the proposed amendment to the Letter of
Credit.

(vi) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included such L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to each L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the applicable L/C Issuer as the
Borrower may elect (with a copy to the Administrative Agent) in the form of a
Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Borrower.  Such Letter of Credit Application may be
sent by facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by the applicable L/C Issuer, by personal
delivery or by any other means acceptable to the applicable L/C Issuer.  Such
Letter of Credit Application must be received by the applicable L/C Issuer and
the Administrative Agent not later than 11:00 a.m. (Eastern time) at least 60
days, in the case of a Bond Letter of Credit, and at least three Business Days
in the case of any other Letter of Credit (or such later date and time as the
Administrative Agent and such L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be.  In the case of a request for an initial issuance of a
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the applicable L/C Issuer: (A) the proposed issuance date
of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; (H) in the case of a Bond Letter
of Credit, the Bond Documents; and (I) such other matters as such L/C Issuer may
require.  In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the applicable L/C Issuer (1) the Letter of Credit to be
amended; (2) the proposed date of amendment thereof (which shall be a Business
Day); (3) the nature of the proposed amendment; and (4) such other matters as
such L/C Issuer may require.  Additionally, the Borrower shall furnish to the
applicable L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the applicable L/C Issuer or the
Administrative Agent may require.



 

 

 

 

29727074.15

-  30  -

 

 

--------------------------------------------------------------------------------

 



(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof.  Unless the applicable L/C Issuer
has received written notice from any Lender, the Administrative Agent or the
Borrower, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be, in each case in accordance with such
L/C Issuer’s usual and customary business practices.  Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the applicable L/C
Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Lender’s Applicable Percentage times the amount of such Letter
of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit such L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued.  Unless
otherwise directed by the applicable L/C Issuer, the Borrower shall not be
required to make a specific request to such L/C Issuer for any such
extension.  Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the applicable L/C
Issuer to permit the extension of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided that such L/C
Issuer shall not permit any such extension if (A) such L/C Issuer has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the Borrower that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each such case directing
the L/C Issuer not to permit such extension.

(iv) If the Borrower so requests in any applicable Letter of Credit Application,
the applicable L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”).  Unless otherwise directed by the applicable L/C Issuer, the
Borrower shall not be required to make a specific request to such L/C Issuer to
permit such reinstatement.  Once an Auto-

 

 

 

 

29727074.15

-  31  -

 

 

--------------------------------------------------------------------------------

 



Reinstatement Letter of Credit has been issued, except as provided in the
following sentence, the Lenders shall be deemed to have authorized (but may not
require) the applicable L/C Issuer to reinstate all or a portion of the stated
amount thereof in accordance with the provisions of such Letter of
Credit.  Notwithstanding the foregoing, if such Auto-Reinstatement Letter of
Credit permits such L/C Issuer to decline to reinstate all or any portion of the
stated amount thereof after a drawing thereunder by giving notice of such
non-reinstatement within a specified number of days after such drawing (the
“Non-Reinstatement Deadline”), such L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Required
Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes of this clause) and,
in each case, directing such L/C Issuer not to permit such reinstatement.

(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.  In the case of any extension of a Bond Letter of Credit, the L/C
Issuer shall, upon satisfaction of the conditions applicable thereto, deliver to
the Borrower and the trustee for the applicable Bonds a Notice of Extension
Amendment to the Bond Letter of Credit designating the new expiry date and
thereafter all references in any Bond Documents to the expiry date or stated
expiration date of such Bond Letter of Credit shall be deemed to be references
to the date designated as such in the most recent Notice of Extension Amendment
delivered to such trustee.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower and the Administrative Agent thereof.  Not later than 11:00 a.m.
(Eastern time) on the date of any payment (except in the case of a Liquidity
Drawing) by the applicable L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing.  If the
Borrower fails to so reimburse the applicable L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Lender’s Applicable Percentage thereof.  In such event, the Borrower
shall be deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice).  Not later
than 4:00 p.m. (Eastern time) on the Honor Date (in the case of a Liquidity
Drawing), the Borrower shall reimburse such L/C Issuer through the
Administrative Agent in an amount

 

 

 

 

29727074.15

-  32  -

 

 

--------------------------------------------------------------------------------

 



equal to the amount of such Liquidity Drawing.  If the Borrower fails to so
reimburse the applicable L/C Issuer by such time, the Administrative Agent shall
promptly notify each Lender of the Honor Date, the Unreimbursed Amount and the
amount of such Lender’s Applicable Percentage thereof.  In such event, the
Borrower shall be deemed to have requested a Committed Borrowing of Base Rate
Loans to be disbursed in an amount equal to the Unreimbursed Amount, without
regard to the minimum and multiples specified in Section 2.02 for the principal
amount of Base Rate Loans, but subject to the amount of the unutilized portion
of the Aggregate Commitments and the conditions set forth in Section 4.02 (other
than the delivery of a Committed Loan Notice).    Any notice given by an L/C
Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the applicable L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Applicable Percentage of the
Unreimbursed Amount not later than 1:00 p.m.  (Eastern time) on the Business Day
specified in such notice by the Administrative Agent, whereupon, subject to the
provisions of Section 2.03(c)(iii), each Lender that so makes funds available
shall be deemed to have made a Base Rate Committed Loan to the Borrower in such
amount.  The Administrative Agent shall promptly remit the funds so received to
such L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate.  In such event, each Lender’s payment to the
Administrative Agent for the account of such L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Applicable
Percentage of such amount shall be solely for the account of such L/C Issuer.

(v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuers for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against an L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided that each Lender’s obligation to make Committed Loans pursuant to this
Section 2.03(c) is

 

 

 

 

29727074.15

-  33  -

 

 

--------------------------------------------------------------------------------

 



subject to the conditions set forth in Section 4.02 (other than delivery by the
Borrower of a Committed Loan Notice).  No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Borrower to reimburse an L/C
Issuer for the amount of any payment made by an L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the applicable L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, such L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to such L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
such L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by such L/C Issuer in connection with the foregoing.  If such Lender
pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed Loan included in the relevant Committed
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be.  A certificate of the applicable L/C Issuer submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Applicable Percentage thereof in the same funds as those received by
the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of such L/C Issuer its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

(e) Obligations Absolute.  The obligation of the Borrower to reimburse each L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute,

 

 

 

 

29727074.15

-  34  -

 

 

--------------------------------------------------------------------------------

 



unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document or Collateral Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer.  The Borrower shall
be conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer.  Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the applicable L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the applicable
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of such L/C Issuer shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct as determined by a final, nonappealable judgment of a
court of

 

 

 

 

29727074.15

-  35  -

 

 

--------------------------------------------------------------------------------

 



competent jurisdiction; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided that this assumption is not intended to, and shall not,
preclude the Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement.  None of the
applicable L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of such L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i)
through (v) of Section 2.03(e);  provided that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the applicable
L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by such
L/C Issuer’s willful misconduct or gross negligence as determined by a final,
nonappealable judgment of a court of competent jurisdiction or such L/C Issuer’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the applicable L/C Issuer may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and such
L/C Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any
reason.  An L/C Issuer may send a Letter of Credit or conduct any communication
to or from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication (SWIFT) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

(g) Applicability of ISP.    Unless otherwise expressly agreed by the applicable
L/C Issuer and the Borrower when a Letter of Credit is issued, the rules of the
ISP shall apply to each Letter of Credit.

(h) Letter of Credit Fees.  The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Rate times the daily amount available to be drawn under
such Letter of Credit; provided that any Letter of Credit Fees otherwise payable
for the account of a Defaulting Lender with respect to any Letter of Credit as
to which such Defaulting Lender has not provided Cash Collateral satisfactory to
the applicable L/C Issuer pursuant to this Section 2.03 shall be payable, to the
maximum extent permitted by applicable Law, to the other Lenders in accordance
with the upward adjustments in their respective Applicable Percentages allocable
to such Letter of Credit pursuant to Section 2.16(a)(iv), with the balance of
such fee, if any, payable to such L/C Issuer for its own account.  For purposes
of computing the daily amount available to be drawn under any Letter of Credit,
the amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  Letter of Credit Fees shall be (i) due and payable on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears.  If there is any change in the Applicable Rate
during any quarter, the daily amount

 

 

 

 

29727074.15

-  36  -

 

 

--------------------------------------------------------------------------------

 



available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.  Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The Borrower shall pay directly to the applicable L/C Issuer for its
own account a fronting fee with respect to each Letter of Credit, at the rate
per annum specified in the Fee Letter, computed on the daily amount available to
be drawn under such Letter of Credit on a quarterly basis in arrears.  Such
fronting fee shall be due and payable on the last Business Day of each March,
June, September and December in respect of the most recently-ended quarterly
period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  In addition, the Borrower shall pay directly to the applicable
L/C Issuer for its own account the customary issuance, presentation, drawing,
amendment, transfer and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit as from time to time
in effect.  Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.

(j) Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) L/C Issuer Reports to the Administrative Agent.  Unless otherwise agreed by
the Administrative Agent, each L/C Issuer shall, in addition to its notification
obligations set forth elsewhere in this Section, provide the Administrative
Agent a report (a “Letter of Credit Report”), as set forth below:

(i) reasonably prior to the time that such L/C Issuer issues, amends, renews,
increases or extends a Letter of Credit, the date of such issuance, amendment,
renewal, increase or extension and the stated amount of the applicable Letters
of Credit after giving effect to such issuance, amendment, renewal or extension
(and whether the amounts thereof shall have changed);

(ii) on each Business Day on which such L/C Issuer makes a payment pursuant to a
Letter of Credit, the date and amount of such payment;

(iii) on any Business Day on which the Borrower fails to reimburse a payment
made pursuant to a Letter of Credit required to be reimbursed to such L/C Issuer
on such day, the date of such failure and the amount of such payment;

(iv) on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such L/C
Issuer; and



 

 

 

 

29727074.15

-  37  -

 

 

--------------------------------------------------------------------------------

 



(v) for so long as any Letter of Credit issued by an L/C Issuer is outstanding,
such L/C Issuer shall deliver to the Administrative Agent (A) on the last
Business Day of each calendar month, (B) at all other times a Letter of Credit
Report is required to be delivered pursuant to this Agreement, and (C) on each
date that (1) a Letter of Credit is issued, extended or increased or (2) there
is any expiration, cancellation and/or disbursement, in each case, with respect
to any such Letter of Credit, a Letter of Credit Report appropriately completed
with the information for every outstanding Letter of Credit issued by such L/C
Issuer.

2.04 Swing Line Loans.

(a) The Swing Line.  Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in its sole discretion (it being understood that
unless a Default has occurred and is continuing or any Lender is a Defaulting
Lender (subject to Section 2.16), the Swing Line Lender anticipates funding
Swing Line Loans in accordance with the terms hereof) and in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, to make loans
(each such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Applicable
Percentage of the Outstanding Amount of Committed Loans and L/C Obligations of
the Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Commitment; provided that after giving effect to any Swing Line Loan, (i) the
Total Outstandings shall not exceed the Aggregate Commitments, and (ii) the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment, and provided  further that
the Borrower shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan.  Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrower may borrow under this Section
2.04, prepay under Section 2.05, and reborrow under this Section
2.04.  Immediately upon the making of a Swing Line Loan, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Applicable Percentage times the amount of
such Swing Line Loan.

(b) Borrowing Procedures.  Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice. 
Each such Swing Line Loan Notice must be received by the Swing Line Lender and
the Administrative Agent not later than 11:00 a.m. (Eastern time) on the
requested borrowing date, and shall specify (i) the amount to be borrowed and
(ii) the requested borrowing date, which shall be a Business Day.  Promptly
after receipt by the Swing Line Lender of any Swing Line Loan Notice, the Swing
Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof.  Unless the Swing Line
Lender has received notice (by

 

 

 

 

29727074.15

-  38  -

 

 

--------------------------------------------------------------------------------

 



telephone or in writing) from the Administrative Agent (including at the request
of any Lender) prior to 12:00 noon  (Eastern time) on the date of the proposed
Swing Line Borrowing (A) directing the Swing Line Lender not to make such Swing
Line Loan as a result of the limitations set forth in the first proviso to the
first sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 1:00
p.m. (Eastern time) on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower at its
office by crediting the account of the Borrower on the books of the Swing Line
Lender in immediately available funds.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a  Base
Rate Committed Loan  in an amount equal to such Lender’s Applicable Percentage
of the amount of Swing Line Loans then outstanding; provided that,
notwithstanding the foregoing, the Borrower hereby unconditionally promises to
repay all Swing Line Loans within five Business Days of the date on which such
Swing Line Loan was made.  Such request shall be made in writing (which written
request shall be deemed to be a Committed Loan Notice for purposes hereof) and
in accordance with the requirements of Section 2.02, without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans, but subject to the unutilized portion of the Aggregate Commitments and
the conditions set forth in Section 4.02.  The Swing Line Lender shall furnish
the Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent.  Each Lender shall make an
amount equal to its Applicable Percentage of the amount specified in such
Committed Loan Notice available to the Administrative Agent in immediately
available funds (and the Administrative Agent may apply Cash Collateral
available with respect to the applicable Swing Line Loan) for the account of the
Swing Line Lender at the Administrative Agent’s Office not later than 1:00 p.m.
(Eastern time) on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Lender that so makes funds available shall
be deemed to have made a Base Rate Committed Loan to the Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting

 

 

 

 

29727074.15

-  39  -

 

 

--------------------------------------------------------------------------------

 



through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swing Line Lender at a rate per annum
equal to the greater of the Prime Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing.  If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be.  A
certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.

(iv) Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided that each Lender’s obligation to make
Committed Loans pursuant to this Section 2.04(c) is subject to the conditions
set forth in Section 4.02.  No such funding of risk participations shall relieve
or otherwise impair the obligation of the Borrower to repay Swing Line Loans,
together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate.  The Administrative Agent will make such
demand upon the request of the Swing Line Lender.  The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender.  The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Lender funds its Base Rate Committed Loan or risk
participation pursuant to this Section 2.04 to refinance

 

 

 

 

29727074.15

-  40  -

 

 

--------------------------------------------------------------------------------

 



such Lender’s Applicable Percentage of any Swing Line Loan, interest in respect
of such Applicable Percentage shall be solely for the account of the Swing Line
Lender.

(f) Payments Directly to Swing Line Lender.  The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

2.05 Prepayments.

(a) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Committed Loans in whole or in part without
premium or penalty; provided that (i) such notice must be in a form acceptable
to the Administrative Agent and received by the Administrative Agent not later
than 11:00 a.m. (Eastern time) (A) three Business Days prior to any date of
prepayment of LIBOR Rate Loans and (B) on the date of prepayment of Base Rate
Committed Loans; (ii) any prepayment of LIBOR Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof; and
(iii) any prepayment of Base Rate Committed Loans shall be in a principal amount
of $500,000 or a whole multiple of $100,000 in excess thereof or, in each case,
if less, the entire principal amount thereof then outstanding.  Each such notice
shall specify the date and amount of such prepayment and the Type(s) of
Committed Loans to be prepaid and, if LIBOR Rate Loans are to be prepaid, the
Interest Period(s) of such Loans.  The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment.  If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a LIBOR Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.  Subject to Section 2.16, each such
prepayment shall be applied to the Committed Loans of the Lenders in accordance
with their respective Applicable Percentages.

(b) The Borrower shall prepay any Unreimbursed Amount relating to any Liquidity
Drawing under a Bond Letter of Credit (and any L/C Borrowings and, if an Event
of Default shall have occurred and be continuing, Committed Loans the proceeds
of which were applied to the refinancing of such Unreimbursed Amount) on the
earlier of (i) the date of the remarketing to investors of the Bonds purchased
with the proceeds of such Liquidity Drawing, the amount of such prepayment to be
equal to the principal amount of the Bonds so remarketed, and (ii) the date on
which such Bond Letter of Credit is replaced with another liquidity or credit
facility pursuant to the applicable Issuer Documents, the amount of such
prepayment to be equal to the full amount of such Unreimbursed Amount, L/C
Borrowings or Committed Loans, as the case may be.

(c) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 12:00 noon (Eastern time) on the date of the prepayment.
 Each such notice shall specify the date and amount of such prepayment.  If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.



 

 

 

 

29727074.15

-  41  -

 

 

--------------------------------------------------------------------------------

 



(d) If for any reason the Total Outstandings at any time exceed the Aggregate
Commitments then in effect, the Borrower shall immediately prepay Loans and/or
Cash Collateralize the L/C Obligations in an aggregate amount equal to such
excess; provided that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(d) unless after the prepayment
in full of the Loans the Total Outstandings exceed the Aggregate Commitments
then in effect.

2.06 Termination or Reduction of Commitments.  The Borrower may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments, or from time to
time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
(Eastern time) three Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Borrower shall not terminate or reduce the Aggregate Commitments if, after
giving effect thereto and to any concurrent prepayments hereunder, the Total
Outstandings would exceed the Aggregate Commitments, and (iv) if, after giving
effect to any reduction of the Aggregate Commitments, the CP Backup Sublimit,
Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of the
Aggregate Commitments, such sublimit shall be automatically reduced by the
amount of such excess.  The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Commitments.  Any reduction of the Aggregate Commitments shall be applied to the
Commitment of each Lender according to its Applicable Percentage.  All fees
accrued until the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination.

 

2.07 Repayment of Loans.

(a) The Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of Committed Loans outstanding on such date.

(b) The Borrower shall repay each Swing Line Loan on the earlier to occur of
(i) the weekly date as provided in Section 2.04(c)(i) and (ii) the Maturity
Date.

2.08 Interest.

(a) Subject to the provisions of clause (b) below, (i) each LIBOR Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Adjusted LIBOR Rate for such
Interest Period plus the Applicable Rate for LIBOR Rate Loans; (ii) each Base
Rate Committed Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the
Alternate Base Rate plus the Applicable Rate for Base Rate Loans; and (iii) each
Swing Line Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to (A) with respect
to any portion of any Swing Line Loan that has not been acquired by the Lenders
as a participation pursuant to Section 2.04(c), the CFC Line of Credit Rate
(provided that CFC is the Swing Line Lender at such time), and (B) with respect
to any portion of any Swing Line Loan that has been acquired by the Lenders as a
participation pursuant to Section 2.04(c), the Alternate Base Rate plus the
Applicable Rate for Base Rate Loans.



 

 

 

 

29727074.15

-  42  -

 

 

--------------------------------------------------------------------------------

 



(b) (i)If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii)If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii)Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.

2.09 Fees.  In addition to certain fees described in clauses (h) and (i) of
Section 2.03:

 

(a) Commitment Fee.  The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Applicable Rate times the actual daily amount by
which the Aggregate Commitments exceed the sum of (i) the Outstanding Amount of
Committed Loans and (ii) the Outstanding Amount of L/C Obligations, subject to
adjustment as provided in Section 2.16.  The commitment fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period.  The commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.  For the avoidance of doubt, the
Outstanding Amount of Swing Line Loans shall not be counted towards or
considered usage of the Aggregate Commitments for purposes of determining the
commitment fee.

(b) Other Fees.  The Borrower shall pay to the Arranger, each L/C Issuer and the
Administrative Agent fees in the amounts and at the times specified in the Fee
Letter.  Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.



 

 

 

 

29727074.15

-  43  -

 

 

--------------------------------------------------------------------------------

 



2.10 Computation of Interest and Fees.  All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the Adjusted
LIBOR Rate) and Swing Line Loans determined by reference to the CFC Line of
Credit Rate shall be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed.  All other computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year).  Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid; provided that any Loan
that is repaid on the same day on which it is made shall, subject to Section
2.12(a), bear interest for one day.  Each determination by the Administrative
Agent of an interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent manifest error.

 

2.11 Evidence of Debt.

 

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records.  Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in clause (a) above,
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans.  In the
event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback

(a) General.  All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. (Eastern time) on the date specified herein.  The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office.  All

 

 

 

 

29727074.15

-  44  -

 

 

--------------------------------------------------------------------------------

 



payments received by the Administrative Agent after 2:00 p.m. (Eastern time)
shall be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.  Except as otherwise provided
in clause (a) of the definition of “Interest Payment Date”, if any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

(b) Presumptions by the Administrative Agent.

(i) Funding by Lenders.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Committed Borrowing of
LIBOR Rate Loans (or, in the case of any Committed Borrowing of Base Rate Loans,
prior to 12:00 noon  (Eastern time) on the date of such Committed Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Committed Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Committed Borrowing of Base Rate Loans, that
such Lender has made such share available in accordance with and at the time
required by Section 2.02) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable Committed Borrowing available
to the Administrative Agent, then the applicable Lender and the Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the Prime
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans.  If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing.  Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.

(ii) Payments by Borrower.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the L/C Issuers hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the L/C Issuers, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the L/C
Issuers, as the case may be, severally agrees to repay to the

 

 

 

 

29727074.15

-  45  -

 

 

--------------------------------------------------------------------------------

 



Administrative Agent forthwith on demand the amount so distributed to such
Lender or such L/C Issuer, in immediately available funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Prime Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this clause (b) shall be conclusive, absent manifest
error.

(c) Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 10.04(c) are several and not
joint.  The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 10.04(c).

(e) Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them; provided that:

 

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or

 

 

 

 

29727074.15

-  46  -

 

 

--------------------------------------------------------------------------------

 



subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (w) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (x) the application of Cash
Collateral provided for in Section 2.15,  (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than an assignment to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply) or
(z) the exercise by CoBank of its rights against any CoBank Equities held by the
Borrower.

The Borrower  consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

This Section 2.13 shall not apply to any action taken by CoBank with respect to
any CoBank Equities held by the Borrower.

2.14 Increase in Commitments

(a) Request for Increase.  Provided no Default has occurred and is continuing,
upon notice to the Administrative Agent (which shall promptly notify the
Lenders), the Borrower may from time to time, request an increase in the
Aggregate Commitments by an amount (for all such requests) not exceeding ONE
HUNDRED MILLION DOLLARS ($100,000,000); provided that any such request for an
increase shall be in a minimum amount of TWENTY FIVE MILLION DOLLARS
($25,000,000).  At the time of sending such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the Lenders).

(b) Lender Elections to Increase.  Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase.  Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.

(c) Notification by Administrative Agent; Additional Lenders.  The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder.  To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent, the
L/C Issuers and the Swing Line Lender (which approvals shall not be unreasonably
withheld), the Borrower may also invite additional Eligible Assignees to become

 

 

 

 

29727074.15

-  47  -

 

 

--------------------------------------------------------------------------------

 



Lenders pursuant to a joinder agreement in form and substance satisfactory to
the Administrative Agent and its counsel.

(d) Effective Date and Allocations.  If the Aggregate Commitments are increased
in accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase.  The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date.

(e) Conditions to Effectiveness of Increase.  As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of the Borrower dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of the Borrower (x) certifying
and attaching the resolutions adopted by the Borrower approving or consenting to
such increase, and (y) in the case of the Borrower, certifying that, before and
after giving effect to such increase, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct on and
as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.14, the representations and warranties contained in
clauses (a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
6.01, and (B) no Default exists, (C) the Borrower shall have executed and
delivered a supplement to the Indenture which includes the aggregate amount of
such increase in the Aggregate Commitments as a Secured Obligation, (D) the
Borrower shall have executed and delivered a secured promissory note, in form
and substance similar to the Secured Note, providing for the repayment of an
amount equal to the aggregate amount of such increase in the Aggregate
Commitments, and (E) the Borrower shall have delivered a copy of the resolution
of its Board of Directors authorizing and approving the execution, delivery and
performance of such supplement and secured promissory note.  The Borrower shall
prepay any Committed Loans outstanding on the Increase Effective Date (and pay
any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Committed Loans ratable with any revised
Applicable Percentages arising from any nonratable increase in the Commitments
under this Section.  The Borrower and the Lenders shall cooperate to enable
simultaneous prepayment of Committed Loans pursuant to the preceding sentence
and borrowing of new Committed Loans under the increase in the Aggregate
Commitments.

(f) Conflicting Provisions.  This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

2.15 Cash Collateral.

(a) Certain Credit Support Events.  Upon the request of the Administrative Agent
or the applicable L/C Issuer (i) if such L/C Issuer has honored any full or
partial drawing request under any Letter of Credit, such drawing has not
resulted in a Committed Borrowing pursuant to Section 2.03(c) because the
conditions set forth in Section 4.02 cannot be satisfied or for any other reason
and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the Letter
of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrower shall, in each case, immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations. 

 

 

 

 

29727074.15

-  48  -

 

 

--------------------------------------------------------------------------------

 



At any time that there shall exist a Defaulting Lender, within five Business
Days after the request of the Administrative Agent, the applicable L/C Issuer or
the Swing Line Lender, the Borrower shall deliver Cash Collateral to the
Administrative Agent in an amount sufficient to cover all Fronting Exposure
(after giving effect to Section 2.16(a)(iv) and any Cash Collateral provided by
the Defaulting Lender).

(b) Grant of Security Interest.  All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at the Administrative Agent.  The
Borrower, and to the extent provided by any Lender, such Lender, hereby grants
to (and subjects to the control of) the Administrative Agent, for the benefit of
the Administrative Agent, the L/C Issuers and the Lenders (including the Swing
Line Lender), and agrees to maintain, a first priority security interest in all
such cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.15(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

(c) Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03,  2.04,  2.05,  2.16 or 8.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

(d) Release.  Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided that (x) Cash Collateral furnished by or on behalf of the Borrower
shall not be released during the continuance of a Default (and following
application as provided in this Section 2.15 may be otherwise applied in
accordance with Section 8.03), and (y) the Person providing Cash Collateral and
the applicable L/C Issuer or the Swing Line Lender, as applicable, may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.

2.16 Defaulting Lenders.

(a) Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then, in
addition to the other provisions of this Agreement relating to Defaulting
Lenders, the following provisions shall apply for so long as such Lender is a
Defaulting Lender:



 

 

 

 

29727074.15

-  49  -

 

 

--------------------------------------------------------------------------------

 



(i) Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and in Section
10.01.

(ii) Reallocation of Payments.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by such Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to any L/C Issuer or
the Swing Line Lender hereunder; third, if so determined by the Administrative
Agent or requested by the applicable L/C Issuer or the Swing Line Lender, to be
held as Cash Collateral for such L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender; fourth, as the Borrower may request (so long as no
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize the L/C Issuers’ future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement; sixth, to the payment of any amounts owing to the
Lenders, the L/C Issuers or Swing Line Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, an L/C Issuer or the
Swing Line Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which such Defaulting Lender has not fully funded its appropriate
share and (y) such Loans or L/C Borrowings were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Borrowings owed to, all Non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Loans of, or L/C Borrowings owed to, such
Defaulting Lender.  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.



 

 

 

 

29727074.15

-  50  -

 

 

--------------------------------------------------------------------------------

 



(iii) Certain Fees.

(A) Such Defaulting Lender (x) shall not be entitled to receive any commitment
fee pursuant to Section 2.09(a) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to such Defaulting
Lender) and (y) shall be limited in its right to receive Letter of Credit Fees
as provided in Section 2.03(h).

(B) With respect to any Commitment Fee or Letter of Credit Fee not required to
be paid to any Defaulting Lender pursuant to clause (A) above, the Borrower
shall (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations or Swing Line Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to the applicable L/C Issuer and the Swing Line Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such L/C Issuer’s or the Swing Line Lender’s Fronting Exposure to
such Defaulting Lender, and (z) not be required to pay the remaining amount of
any such fee.

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure.  All or
any part of such Defaulting Lender’s participation in Letters of Credit and
Swing  Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that (A)
no Default exists and (B) such reallocation does not cause the Outstanding
Amount of any Non-Defaulting Lender’s Loans plus  such Non-Defaulting Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Non-Defaulting Lender’s Applicable Percentage of the Outstanding Amount of
all Swing Line Loans to exceed such Non-Defaulting Lender’s Commitment.  
 During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each Non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swing Line Loans
pursuant to Sections 2.03 and 2.04, the “Applicable Percentage” of each
Non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender.    Subject to Section 10.20, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans.  If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under Law,  (x) first, prepay Swing Line Loans in an amount equal
to the Swing Line Lender’s Fronting Exposure and (y) second, Cash Collateralize
the L/C Issuers’ Fronting Exposure.



 

 

 

 

29727074.15

-  51  -

 

 

--------------------------------------------------------------------------------

 



(b) Defaulting Lender Cure.  If the Borrower, the Administrative Agent, Swing
Line Lender and each L/C Issuer agree in writing in their sole discretion that a
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase at par that portion of outstanding Loans of
the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Committed Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.16(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided further
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(c) New Swing Line Loans/Letters of Credit.  So long as any Lender is a
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Line Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swing Line Loan and (ii) no L/C Issuer shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

2.17 Extension of Maturity Date.

(a) Request for an Extension.  The Borrower may, by written notice to the
Administrative Agent (who shall promptly, but in any event within three Business
Days after receipt thereof, deliver a copy of such written notice to each of the
Lenders)  not earlier than 60 days and not later than 45 days prior to any
anniversary of the Closing Date following the first anniversary of the Closing
Date, request that, effective as of such anniversary of the Closing Date (the
“Extension Date”), each Lender agree to an extension of the Maturity Date then
in effect hereunder (the “Existing Maturity Date”)  for an additional 364 days
from the Existing Maturity Date (the “New Maturity Date”);  provided that the
Borrower may not extend the Maturity Date pursuant to this Section 2.17 more
than two times.

(b) Lender Elections to Extend.  Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given not earlier than
30 days prior to the Extension Date and not later than the date (the “Notice
Date”) that is 15 days prior to the Extension Date, advise the Administrative
Agent whether or not such Lender agrees to such extension (and each Lender that
determines not to so extend the Maturity Date (a “Non-Extending Lender”) shall
notify the Administrative Agent of such fact promptly after such determination,
and any Lender that does not so advise the Administrative Agent on or before the
Notice Date shall be deemed to be a Non-Extending Lender).  The election of any
Lender to agree to such extension shall not obligate any other Lender to so
agree.

(c) Notification by Administrative Agent.  The Administrative Agent shall notify
the Borrower of each Lender’s determination under this Section no later than the
day that is ten days prior to the Extension Date (or, if such date is not a
Business Day, on the next Business Day).



 

 

 

 

29727074.15

-  52  -

 

 

--------------------------------------------------------------------------------

 



(d) Payment to Non-Extending Lender; Additional Commitment Lenders.  The
Commitment of each Non-Extending Lender will automatically terminate on the
Existing Maturity Date, and the Borrower shall pay all Committed Loans and other
Obligations owing to such Non-Extending Lender on the Existing Maturity Date to
the extent not paid by an Additional Commitment Lender pursuant to an Assignment
and Assumption as hereinafter set forth.  The Borrower shall have the right on
or before the Extension Date to replace each Non-Extending Lender with, and add
as “Lenders” under this Agreement in place thereof, one or more Eligible
Assignees (each, an “Additional Commitment Lender”) as provided in this Section
2.17;  provided that each of such Additional Commitment Lenders shall enter into
an Assignment and Assumption pursuant to which such Additional Commitment Lender
shall, effective as of the Extension Date, undertake a Commitment (and, if any
such Additional Commitment Lender is already a Lender, its Commitment shall be
in addition to such Lender’s Commitment hereunder on such date).

(e) Minimum Extension Requirement.  If (and only if) (i) the total of the
Commitments of the Lenders that have agreed so to extend their Maturity Date
(each, an “Extending Lender”) and the additional Commitments of the Additional
Commitment Lenders shall be more than 50% of the aggregate amount of the
Commitments previously in effect and (ii) the aggregate Commitments shall be at
least equal to the Outstanding Amount of Committed Loans, Swing Line Loans and
L/C Obligations on and after the Existing Maturity Date, then, effective as of
the Extension Date, the Maturity Date shall be extended to the New Maturity Date
(except that, if such date is not a Business Day, such Maturity Date as so
extended shall be the next preceding Business Day) and each Additional
Commitment Lender shall thereupon become a “Lender” for all purposes of this
Agreement.

(f) Conditions to Effectiveness of Increase.  As a condition precedent to such
extension, the Borrower shall deliver to the Administrative Agent, in form and
substance reasonably satisfactory to the Administrative Agent, (i) resolutions
of the Borrower authorizing such extension and all Governmental Approvals (if
any) required in connection with such extension, certified as being in effect as
of the Extension Date and the related incumbency certificate of the Borrower,
(ii) a favorable opinion of counsel for the Borrower as to such matters as any
Lender through the Administrative Agent may reasonably request and (iii) a
 certificate of the Borrower dated as of the Extension Date (in sufficient
copies for each Extending Lender and each Additional Commitment Lender) signed
by a Responsible Officer of the Borrower certifying that on and as of such
Extension Date, and immediately after giving effect to the extension to be
effective on such date, all conditions precedent to a Credit Extension under
Sections 4.02(a) and 4.02(b) are satisfied.    In addition, on the Extension
Date, the Borrower shall prepay any Committed Loans outstanding on such date
(and pay any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep outstanding Committed Loans ratable with any revised
Applicable Percentages of the respective Lenders effective as of such date.

(g) Conflicting Provisions.  This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

2.18 CoBank Equities.

(a) Each party hereto acknowledges that CoBank’s Bylaws and Capital Plan (as
each may be amended from time to time) shall govern (x) the rights and
obligations of the parties with

 

 

 

 

29727074.15

-  53  -

 

 

--------------------------------------------------------------------------------

 



respect to the CoBank Equities and any patronage refunds or other distributions
made on account thereof or on account of the Borrower’s patronage with CoBank,
(y) the Borrower’s eligibility for patronage distributions from CoBank (in the
form of CoBank Equities and cash) and (z) patronage distributions, if any, in
the event of a sale of a participation interest.  CoBank reserves the right to
assign or sell participations in all or any part of its Commitments or
outstanding Loans hereunder on a non-patronage basis.

(b) Each party hereto acknowledges that CoBank has a statutory first lien
pursuant to the Farm Credit Act of 1971 (as amended from time to time) on all
CoBank Equities that the Borrower may now own or hereafter acquire, which
statutory lien shall be for CoBank’s sole and exclusive benefit.  The CoBank
Equities shall not constitute security for the Obligations due to any other
Lender.  To the extent that any of the Loan Documents create a Lien on the
CoBank Equities or on patronage accrued by CoBank for the account of the
Borrower (including, in each case, proceeds thereof), such Lien shall be for
CoBank’s sole and exclusive benefit and shall not be subject to pro rata sharing
hereunder.  Neither the CoBank Equities nor any accrued patronage shall be
offset against the Obligations hereunder except that, in the event of an Event
of Default, CoBank may elect, solely at its discretion, to apply the cash
portion of any patronage distribution or retirement of equity to amounts owed to
CoBank under this Agreement, whether or not such amounts are currently due and
payable. The Borrower acknowledges that any corresponding Tax liability
associated with such application is the sole responsibility of the Borrower.
 CoBank shall have no obligation to retire the CoBank Equities upon any Event of
Default, Default or any other default by the Borrower, or at any other time,
either for application to the Obligations or otherwise.

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.  Any and all payments by or on account of any obligation of the Borrower
under any Loan Document shall be made free and clear of and without reduction or
withholding for any Taxes, except as required by applicable Laws.  If any
applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable Laws and, if such Tax is an Indemnified Tax, then the sum
payable by the Borrower shall be increased as necessary so that, after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 3.01), the
Administrative Agent or Lender (as the case may be) receives an amount equal to
the sum it would have received had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Borrower.  The Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable Laws, or, at
the option of the Administrative Agent, timely reimburse it for the payment of,
any Other Taxes.



 

 

 

 

29727074.15

-  54  -

 

 

--------------------------------------------------------------------------------

 



(c) Tax Indemnifications.

(i) The Borrower shall indemnify the Administrative Agent, each Lender, and each
L/C Issuer within ten days after written demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent or such Lender or such L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or an L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or an L/C Issuer, shall be conclusive
absent manifest error.

(ii) Each Lender and each L/C Issuer shall severally indemnify the
Administrative Agent, within ten days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender or such L/C Issuer (but only to
the extent that the Borrower has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 10.06(d) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender or
such L/C Issuer, in each case, that are payable or paid by the Administrative
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to any
Lender or any L/C Issuer by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender and each L/C Issuer hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or such L/C Issuer under any Loan Document or otherwise payable
by the Administrative Agent to the Lender or the L/C Issuer from any other
source against any amount due to the Administrative Agent under this Section
3.01(c).

(d) Evidence of Payments.  Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax under the Law of the jurisdiction in which the Borrower is resident for Tax
purposes, or any treaty to which such jurisdiction is a party, with respect to
payments

 

 

 

 

29727074.15

-  55  -

 

 

--------------------------------------------------------------------------------

 



under any Loan Document shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable Law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Law as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

(ii) Without limiting the generality of the foregoing:

(A) any Lender that is not a Foreign Lender shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding Tax; and

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income Tax
treaty to which the United States is a party (I) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such Tax treaty and (II) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such Tax treaty;

(II) executed copies of IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (I) a U.S. Tax compliance
certificate in form and substance satisfactory to the Administrative Agent to
the effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section

 

 

 

 

29727074.15

-  56  -

 

 

--------------------------------------------------------------------------------

 



881(c)(3)(C) of the Code and (II) executed copies of IRS Form W-8BEN; or

(IV) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E,
a U.S. Tax compliance certificate in form and substance satisfactory to the
Administrative Agent, IRS Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that, if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax compliance certificate in form and substance acceptable to the
Administrative Agent on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Laws
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(f) Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been

 

 

 

 

29727074.15

-  57  -

 

 

--------------------------------------------------------------------------------

 



indemnified pursuant to this Section 3.01 (including by the payment of
additional amounts pursuant to this Section 3.01), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 3.01 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this clause (f) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this clause (f), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this clause (f) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This clause (f) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(g) Survival.  Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

3.02 Illegality.  If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Adjusted LIBOR Rate, or to determine or charge
interest rates based upon the Adjusted LIBOR Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue LIBOR Rate Loans or to
convert Base Rate Committed Loans to LIBOR Rate Loans shall be suspended, and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Adjusted LIBOR Rate component of the Alternate Base Rate, the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Adjusted LIBOR Rate component of the Alternate Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (x) the Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable, convert all LIBOR
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Adjusted LIBOR
Rate component of the Alternate Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
LIBOR Rate Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such LIBOR Rate Loans and (y) if such

 

 

 

 

29727074.15

-  58  -

 

 

--------------------------------------------------------------------------------

 



notice asserts the illegality of such Lender determining or charging interest
rates based upon the LIBOR Rate, the Administrative Agent shall during the
period of such suspension compute the Alternate Base Rate applicable to such
Lender without reference to the Adjusted LIBOR Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Adjusted LIBOR Rate.  Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.

 

3.03 Inability to Determine Rates.  If prior to the commencement of any Interest
Period for any LIBOR Rate Loan,  (a) the Administrative Agent determines that
(i) Dollar deposits are not being offered to banks in the London interbank LIBOR
market for the applicable amount and Interest Period of such LIBOR Rate Loan, or
(ii) adequate and reasonable means do not exist for determining the Adjusted
LIBOR  Rate for any requested Interest Period with respect to a proposed LIBOR
Rate Loan or in connection with an existing or proposed Base Rate Loan, or
(b) the Administrative Agent or the Required Lenders determine that for any
reason the LIBOR Rate for any requested Interest Period with respect to a
proposed LIBOR Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such LIBOR Rate Loan;  then the Administrative Agent shall
give notice thereof to the Borrower and the Lenders by telephone (promptly
confirmed in writing) or facsimile or by other electronic transmission as
promptly as practicable thereafter and, until the Administrative Agent notifies
the Borrower and such Lenders that the circumstances giving rise to such notice
no longer exist, (A) any request for the conversion of any Borrowing to, or
continuation of any Borrowing as, a Borrowing comprised of LIBOR Rate Loans
shall be ineffective and such Borrowing (unless prepaid) shall be converted to,
or continued as, a Borrowing comprised of Base Rate Loans and (B) if any Request
for Credit Extension requests LIBOR Rate Loans, such Loans shall be made as an
Base Rate Loans;  provided, that following the first day that such condition
shall cease to exist, such Loans may be made as or converted to LIBOR Rate Loans
at the request of and in accordance with the elections of the Borrower.

 

Notwithstanding the foregoing, if the Administrative Agent has made the
determination (which determination shall be conclusive absent manifest
error) that (i) the circumstances set forth in clause (a)(i) of this Section
have arisen (including because the LIBOR Screen Rate is not available or
published on a current basis) and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in clause (a)(i) of this Section
have not arisen but the supervisor for the administrator of the LIBOR Screen
Rate or a Governmental Authority having jurisdiction over the Administrative
Agent has made a public statement identifying a specific date after which the
LIBOR Screen Rate shall no longer be used for determining interest rates for
loans, then the Administrative Agent and the Borrower shall endeavor to
establish an alternative interest rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans denominated in dollars in the United States at such time, and the
Administrative Agent and the Borrower shall enter into an amendment to this
Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (which amendment shall not, for
the avoidance of doubt, reduce the Applicable Rate);  provided that if such
alternate rate of interest shall be less than zero, such rate shall be deemed to
be zero for all purposes of this Agreement.  Such amendment shall become
effective without any further action or consent of any other party to this
Agreement so long as the Administrative Agent

 

 

 

 

29727074.15

-  59  -

 

 

--------------------------------------------------------------------------------

 



shall not have received, within five Business Days of the date a copy of such
amendment is provided to the Lenders, a written notice from the Required Lenders
stating that the Required Lenders object to such amendment.  Until an alternate
rate of interest shall be determined in accordance with this clause (but, in the
case of the circumstances described in clause (a)(ii) above, only to the extent
the LIBOR Screen Rate for such Interest Period is not available or published at
such time on a current basis), (x) any request for the conversion of any
Borrowing to, or continuation of any Borrowing as, a Borrowing of LIBOR Rate
Loans shall be ineffective, and such Borrowing (unless prepaid) shall be
converted to, or continued as, a Borrowing of Base Rate Loans, and (y) if any
Request for Credit Extension requests a Borrowing of LIBOR Rate Loans, such
Borrowing shall be made as a Borrowing of Base Rate Loans.

3.04 Increased Costs.

(a) Increased Costs Generally.  If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBOR Rate ) or any L/C Issuer;

(ii) subject any Lender or any L/C Issuer to any Tax (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
“Excluded Taxes” contained herein and (C) Connection Income Taxes) on or with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any LIBOR Rate Loan made by it or any other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto, or change
the basis of taxation of payments to such Lender or such L/C Issuer in respect
thereof; or

(iii) impose on any Lender or an L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or LIBOR Rate Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such L/C Issuer of making, converting to, continuing or maintaining
any Loan or of maintaining its obligation to make any such Loan, or to increase
the cost to such Lender or such L/C Issuer of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or such L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
such L/C Issuer, the Borrower will pay to such Lender or such L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
such L/C Issuer, as the case may be, for such additional costs incurred or
reduction suffered.

(b) Capital Requirements.  If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a

 

 

 

 

29727074.15

-  60  -

 

 

--------------------------------------------------------------------------------

 



consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy or liquidity), then from time to time the Borrower will pay to such
Lender or such L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or such L/C Issuer or such Lender’s or such L/C
Issuer’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement.  A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in clause
(a) or (b) of this Section and delivered to the Borrower shall be conclusive
absent manifest error.  The Borrower shall pay such Lender or such L/C Issuer,
as the case may be, the amount shown as due on any such certificate within ten
days after receipt thereof.

(d) Delay in Requests.  Failure or delay on the part of any Lender or an L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

3.05 Compensation for Losses.    Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

 

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a LIBOR Rate Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrower pursuant to
Section 10.13.

In the case of a LIBOR Rate Loan, such loss, cost or expense to any Lender shall
be deemed to include an amount determined by such Lender to be the excess, if
any, of (i) the amount of interest that would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBOR Rate that
would have been applicable to such Loan, for the period from the date

 

 

 

 

29727074.15

-  61  -

 

 

--------------------------------------------------------------------------------

 



of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest that would accrue on such principal amount for such period at the
interest rate that such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the London interbank eurodollar market.  A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each LIBOR Rate
Loan made by it at the LIBOR Rate used in determining the LIBOR Rate for such
Loan by a matching deposit or other borrowing in the London interbank LIBOR
market for a comparable amount and for a comparable period, whether or not such
LIBOR Rate Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, any L/C Issuer, or any Governmental Authority
for the account of any Lender or any L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or such L/C
Issuer (at the request of the Borrower) shall use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or Affiliates, if, in the judgment of such Lender or such L/C Issuer,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or such L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or such L/C Issuer, as the case may be.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or any L/C Issuer in connection with any such designation or assignment.

(b) Replacement of Lenders.  If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01 and, in each case, such Lender has declined or is unable to designate a
different Lending Office in accordance with Section 3.06(a), the Borrower may
replace such Lender in accordance with Section 10.13.

3.07 Survival.  All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

 



 

 

 

 

29727074.15

-  62  -

 

 

--------------------------------------------------------------------------------

 



ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension.  The obligation of each L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

 

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the Borrower as
applicable, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date), as applicable,
and, except with respect to clause (x) below, each in form and substance
satisfactory to the Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;

(iii) executed counterparts of Supplement 41 to the Indenture;

(iv) executed counterparts of the Secured Note;

(v) such financial information regarding the Borrower and its Subsidiaries, if
any, as the Administrative Agent and the Lenders may reasonably request;

(vi) evidence of the Borrower’s maintenance of insurance satisfying the
requirements of Section 6.07;

(vii) a copy of the form(s) of the Wholesale Power Contracts, including all
modifications and amendments  (except, unless expressly requested by the
Administrative Agent, schedules to the Wholesale Power Contracts related to
 points of delivery for members, contracts with members, resale at wholesale of
electricity by members, or an excerpt of a provision from Borrower’s contracts
with the United States of America entitled “Resale of Electric Service”);

(viii) the Indenture and all supplements and amendments (except, unless
expressly requested by the Administrative Agent, (A) supplements providing
solely for additional secured obligations and/or additional collateral
descriptions and (B) exhibits relating to real property and real property
recording information);

(ix) all documents required to be delivered to the Trustee in order for the
Secured Note to be authenticated as an additional Secured Obligation (as defined
in the Indenture) under the Indenture;

(x) the written investment policy approved by the Board of Directors of the
Borrower;



 

 

 

 

29727074.15

-  63  -

 

 

--------------------------------------------------------------------------------

 



(xi) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Borrower as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents or Collateral
Documents;

(xii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is duly organized or formed,
and that the Borrower is validly existing, in good standing and qualified to
engage in business in Arizona, Colorado, Kansas, Nebraska, New Mexico and
Wyoming and any other jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

(xiii) favorable opinions of (A) Dorsey & Whitney LLP, counsel to the Borrower
and (B) Kenneth V. Reif, Senior Vice President and General Counsel of the
Borrower, each addressed to the Administrative Agent and each Lender as to such
matters concerning the Borrower and the Loan Documents and Collateral Documents
as the Required Lenders may reasonably request;

(xiv) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that there has been no event or circumstance since the date of the Audited
Financial Statements that has had or could be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect; (B) that on
and as of the Closing Date the Borrower and its Subsidiaries, on a consolidated
basis after giving effect to this Agreement, are Solvent; (C) the current Debt
Ratings; (D) that, except as disclosed in Schedule 5.06 or the Borrower’s Annual
Report on Form 10-K for the Fiscal Year ended December 31, 2017, there are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority now pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower (x) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (y) that question the validity or enforceability of
this Agreement or any of the other Loan Documents; (E) that as of the Closing
Date, the Borrower shall have received all consents, approvals or
authorizations, or waivers thereof, of any Governmental Authority or any third
Person required for the Borrower to execute and deliver this Agreement and the
other Loan Documents and Collateral Documents; and (F) that on the Closing Date,
after giving effect to the Borrower’s execution and delivery of this Agreement
and the other Loan Documents and Collateral Documents, (i) no Default has
occurred and is continuing and (ii) the Borrower shall be in material compliance
with the Indenture and each other contract listed in Part A of Schedule 5.20 to
which the Borrower is a party.

(xv) a duly completed Compliance Certificate, signed by a Responsible Officer of
the Borrower;

(xvi) at least five Business Days prior to the Closing Date, all documentation
and other information required by regulatory authorities under applicable “know
your

 

 

 

 

29727074.15

-  64  -

 

 

--------------------------------------------------------------------------------

 



customer” and anti-money laundering rules and regulations, including, without
limitation, the Patriot Act;

(xvii) evidence that aggregate commitments under the Existing Credit Agreement
have been reduced to zero or the Existing Credit Agreement has been or
concurrently with the Closing Date is being terminated, all amounts paid or
payable thereunder have been paid or concurrently with the Closing Date are
being paid, and all Liens securing obligations thereunder have been or
concurrently with the Closing Date are being released;

(xviii) completion of due diligence with respect to environmental matters of the
Borrower and its Subsidiaries reasonably satisfactory to the Arranger and the
Administrative Agent;

(xix) completion of due diligence with respect to insurance matters of the
Borrower and its Subsidiaries reasonably satisfactory to the Arranger and the
Administrative Agent;

(xx) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, any L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.

(b) Any fees required to be paid on or before the Closing Date shall have been
paid.

(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
not less than two Business Days prior to the Closing Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).

(d) The Administrative Agent has received (i) from the Borrower an Internal
Revenue Service Form W-9 and (ii) from each Lender the applicable form for such
Lender described in Section 3.01(e)(ii).

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02 Conditions to all Credit Extensions.  The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of LIBOR Rate Loans) is subject to the following conditions
precedent:

 



 

 

 

 

29727074.15

-  65  -

 

 

--------------------------------------------------------------------------------

 



(a) The representations and warranties of the Borrower contained in Article V
(other than (x) Sections 5.05(c),  5.10,  5.16, and 5.20 and (y) if any
commercial paper issued by the Borrower is outstanding, in the case of a
Borrowing of Committed Loans to provide liquidity for such commercial paper,
Section 5.06(b)), shall be true and correct (i) in all respects, with respect to
the representations and warranties qualified by materiality or Material Adverse
Effect, or (ii) in all material respects, with respect to all other
representations and warranties, on and as of the date of such Credit Extension,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in clauses (a) and (b) of Section 5.05
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
LIBOR Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01 Existence, Qualification and Power; Compliance with Laws.  The Borrower
(a) is duly organized or formed, validly existing and, as applicable, in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents and the Collateral Documents to which
it is a party, (c) is duly qualified and is licensed and, as applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license and (d) is in compliance with Laws; except in each case
referred to in clauses (b)(i),  (c) and (d), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

5.02 Authorization; No Contravention.  The execution, delivery and performance
by the Borrower of each Loan Document and each Collateral Document to which such
Person is party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any material Lien (except as

 

 

 

 

29727074.15

-  66  -

 

 

--------------------------------------------------------------------------------

 



created and imposed by the Indenture) under, or require any payment to be made
under (i) any material Contractual Obligation (other than this Agreement) to
which such Person is a party or affecting such Person or the material properties
of such Person or any of its Subsidiaries or (ii) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Person
or its property is subject; or (c) violate any Law.

 

5.03 Governmental Authorization; Other Consents.  Except for the filings
described in Section 6.16 and the filing by the Borrower of a current report on
Form 8-K with the SEC, no approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any Governmental Authority or any other
Person is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, the Borrower of any Loan Document or
Collateral Document, which has not been obtained.

 

5.04 Binding Effect.  This Agreement has been, and each other Loan Document and
Collateral Document, when delivered hereunder, will have been, duly executed and
delivered by the Borrower that is party thereto.  This Agreement constitutes,
and each other Loan Document and Collateral Document when so delivered will
constitute, a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower that is party thereto in accordance with its terms, except
as such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium or similar Laws of general applicability affecting
the enforcement of creditors’ rights and (b) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower and its subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its subsidiaries as of the date
thereof, including liabilities for Taxes, material commitments and Indebtedness.

(b) The unaudited consolidated balance sheet of the Borrower and its
subsidiaries dated September 30, 2017, and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for the fiscal
quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Borrower and its subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments. 
Schedule 5.20 sets forth all indebtedness and other liabilities the aggregate
principal or face amount of which equals or exceeds (or may equal or exceed)
Threshold Amount, direct or contingent, of the Borrower and its subsidiaries as
of the date of such financial statements, including liabilities for Taxes,
material commitments and Indebtedness.



 

 

 

 

29727074.15

-  67  -

 

 

--------------------------------------------------------------------------------

 



(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to result in a Material Adverse Effect.

5.06 Litigation.  There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to any Loan Document or Collateral Document, or any of the
transactions contemplated hereby, or (b) except as disclosed in Schedule 5.06 or
Borrower’s Annual Report on Form 10-K for the Fiscal Year ended December 31,
2017, filed with the Securities and Exchange Commission on March 9, 2018, either
individually or in the aggregate, if determined adversely, could reasonably be
expected to have a Material Adverse Effect, and there has been no adverse change
in the status of, or financial effect on the Borrower or any of its
Subsidiaries, of the matters described on Schedule 5.06.

 

5.07 No Default.  The Borrower is not in default under or with respect to the
Indenture.  Neither the Borrower nor any of its Subsidiaries is in default under
or with respect to any other Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by any Loan Document.

 

5.08 Ownership of Property; Liens.  The Borrower and each Subsidiary has good
record and marketable title to real property, or valid leasehold interests in,
license to or permit to all real property necessary or used in the ordinary
conduct of its business, and has good title to the interests of all its other
property, except for such defects as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  The
Mortgaged Property is subject to no Liens, other than Liens permitted by Section
7.01.

 

5.09 Maintenance of Properties.  The operations of the Borrower and its
Subsidiaries are in accordance with Prudent Utility Practice (or in the case of
a Subsidiary auxiliary to the electric utility business, in accordance with
customs and practices standard for its line of business).

 

5.10 Environmental Compliance.  The Borrower and its Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Borrower has reasonably concluded that, except as
specifically disclosed in Schedule 5.10, such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(a) Except as otherwise set forth in Schedule 5.10, none of the properties
currently or formerly owned or operated by the Borrower or any of its
Subsidiaries is listed or proposed for listing on the NPL or on the CERCLIS or
any analogous foreign, state or local list or is adjacent to any such property;
there are no and never have been any underground or above-ground storage tanks
or any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed on any
property currently owned or

 

 

 

 

29727074.15

-  68  -

 

 

--------------------------------------------------------------------------------

 



operated by the Borrower or any of its Subsidiaries or, to the best of the
knowledge of the Borrower, on any property formerly owned or operated by the
Borrower or any of its Subsidiaries; there is no asbestos or asbestos-containing
material on any property currently owned or operated by the Borrower or any of
its Subsidiaries; and Hazardous Materials have not been released, discharged or
disposed of on any property currently or formerly owned or operated by the
Borrower or any of its Subsidiaries, in each case except in the ordinary course
of business and in compliance with requirements of Law and where the result
thereof could not reasonably be expected to have a Material Adverse Effect.

(b) Except as otherwise set forth on Schedule 5.10, neither the Borrower nor any
of its Subsidiaries is undertaking, and has not completed, either individually
or together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
release, discharge or disposal of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law; and all Hazardous
Materials generated, used, treated, handled or stored at, or transported to or
from, any property currently or formerly owned or operated by the Borrower or
any of its Subsidiaries have been disposed of in a manner not reasonably
expected to result in material liability to the Borrower or any of its
Subsidiaries.

5.11 Insurance.  The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts (after giving effect to any self-insurance compatible
with the following standards), with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.

 

5.12 Taxes.  The Borrower and its Subsidiaries have filed all Federal, state and
other material Tax returns and reports required to be filed, and have paid all
Federal, state and other material Taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.  There is no proposed Tax
assessment against the Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect.  Neither the Borrower nor any of its Subsidiaries is
party to any Tax sharing agreement.

 

5.13 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws.  Each Plan that
is intended to be a qualified plan under Section 401(a) of the Code has received
a favorable determination letter from the Internal Revenue Service to the effect
that the form of such Plan is qualified under Section 401(a) of the Code and the
trust related thereto has been determined by the Internal Revenue Service to be
exempt from federal income Tax under Section 501(a) of the Code, or an
application for such a letter is currently being processed by the Internal
Revenue Service.  To the best knowledge of the Borrower, nothing has occurred
that would prevent or cause the loss of such tax-qualified status.



 

 

 

 

29727074.15

-  69  -

 

 

--------------------------------------------------------------------------------

 



(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect.  There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Borrower
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Borrower nor any ERISA Affiliate has engaged in
a transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.

(d) Neither the Borrower or any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any active
or terminated Pension Plan other than (A) on the Closing Date, those listed on
Schedule 5.13(d) hereto and (B) thereafter, Pension Plans not otherwise
prohibited by this Agreement.

5.14 Subsidiaries; Equity Interests.  As of the Closing Date, the Borrower has
no Subsidiaries other than those specifically disclosed in Part A of Schedule
5.14, and all of the outstanding Equity Interests in such Subsidiaries have been
validly issued, are fully paid and nonassessable and are owned by the Borrower
in the amounts specified on Part A of Schedule 5.14 free and clear of all
Liens.  As of the Closing Date, the Borrower has no equity investments in any
other corporation or entity other than those specifically disclosed in Part B of
Schedule 5.14.  All of the outstanding Equity Interests in the Borrower have
been validly issued and are fully paid and nonassessable.

 

5.15 Margin Regulations; Investment Company Act.

(a) None of the Borrower or its Subsidiaries is engaged or will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.

(b) None of the transactions contemplated by this Agreement (including the
direct or indirect use of the proceeds of the Loans) will violate or result in a
violation of the Securities Act

 

 

 

 

29727074.15

-  70  -

 

 

--------------------------------------------------------------------------------

 



of 1933, as amended, the Securities Exchange Act of 1934, as amended, or
regulations issued pursuant thereto, or Regulations T, U or X.

(c) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

(d) Following the application of the proceeds of each Borrowing hereunder or
drawing under each Letter of Credit, not more than 25% of the value of the
assets (either of the Borrower or of the Borrower and its Subsidiaries on a
consolidated basis) will be margin stock.

5.16 Disclosure.  The Borrower has disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect.  No report, financial statement, certificate or
other information furnished (whether in writing or orally) by or on behalf of
the Borrower to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered under any Loan Document or Collateral Document (in each case, as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 

5.17 Compliance with Laws.  The Borrower and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

5.18 Taxpayer Identification Number.  The Borrower’s true and correct U.S.
taxpayer identification number is set forth on Schedule 10.02.

 

5.19 Intellectual Property; Licenses, Etc.  The Borrower and its Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person.  To the best knowledge of the Borrower, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by the Borrower
or any Subsidiary infringes upon any rights held by any other Person.  Except as
specifically disclosed on Schedule 5.19, no claim or litigation regarding any of
the foregoing is pending or, to the best knowledge of the Borrower, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

 



 

 

 

 

29727074.15

-  71  -

 

 

--------------------------------------------------------------------------------

 



5.20 Material Agreements and Liens.

(a) Material Agreements.  Part A of Schedule 5.20 is a complete and correct list
of each credit agreement, loan agreement, indenture, purchase agreement,
guarantee, letter of credit or other arrangement providing for or otherwise
relating to any Indebtedness or any extension of credit (or commitment for any
extension of credit) to, or guarantee by, the Borrower or any of its
Subsidiaries outstanding on the date hereof the aggregate principal or face
amount of which equals or exceeds (or may equal or exceed) the Threshold Amount,
and the aggregate principal or face amount outstanding or that may become
outstanding as of December 31, 2017 under each such arrangement is correctly
described in Part A of Schedule 5.20.  Each of the Borrower and its Subsidiaries
is in material compliance with all covenants and agreements set forth in each of
the credit agreements, loan agreements, indentures, purchase agreements,
guarantees, letters of credit or other arrangements listed on Part A of Schedule
5.20 to which it is a party.

(b) Liens.  Part B of Schedule 5.20 is a complete and correct list of each Lien
securing any series or item of Indebtedness of the Borrower or any of its
Subsidiaries outstanding on the date hereof if the aggregate principal or face
amount of such series or item of Indebtedness equals or exceeds (or may equal or
exceed) the Threshold Amount and covering any property of the Borrower or any of
its Subsidiaries, and the aggregate Indebtedness secured (or that may be
secured) by each such Lien and the property covered by each such Lien is
correctly described in Part B of Schedule 5.20;  provided,  however, that the
amount set forth in Part B of Schedule 5.20 as the “Committed Amount Available”
 under this Agreement reflects the extent to which the “Aggregate Commitments”
under the Existing Credit Agreement were dedicated to support the Borrower’s
outstanding commercial paper as of five Business Days immediately prior to the
Closing Date.

5.21 Solvency.  The Borrower is, and after giving effect to each Credit
Extension hereunder will be, Solvent.

 

5.22 Wholesale Power Contracts.  The Borrower has heretofore delivered to the
Administrative Agent complete and correct copies of the forms of the Wholesale
Power Contracts and each amendment and supplement thereto (except for schedules
to the Wholesale Power Contracts related to points of delivery for members, list
of contracts with members, resale at wholesale of electricity by members, or an
excerpt of a provision from Borrower’s contracts with the United States of
America entitled “Resale of Electric Service”), and each of the Wholesale Power
Contracts in effect on the date hereof (which are listed on Schedule 5.22) is
substantially similar in all material respects to such forms.  The Borrower has
not been informed of any condition or circumstance that would impair any
Member’s ability to perform its obligations under any Wholesale Power Contract
to which it is a party and that could reasonably be expected (either
individually or in the aggregate) to result in a Material Adverse Effect.

 

5.23 Reserved.

5.24 Indenture and Supplements.  The Indenture (together with any supplements
modifying the terms thereof provided by the Borrower to the Administrative Agent
from time to time) and Supplements 2,  20,  38,  40 and 41 thereto consist of
the entire Indenture and Supplements thereto, other than (a) with respect to the
Indenture, other supplements thereto which provide for

 

 

 

 

29727074.15

-  72  -

 

 

--------------------------------------------------------------------------------

 



additional secured obligations thereunder and additional collateral descriptions
and (b) exhibits and riders containing legal or property descriptions and
locations, descriptions of the secured obligations and certain forms, none of
which modify the terms and provisions of the covenants and agreements contained
in the Indenture.

 

5.25 Collateral Documents.  The Indenture (excluding Supplement 41)
 constitutes, and when Supplement 41 to the Indenture is executed and delivered
by the Borrower and the Trustee and filed and recorded, the Indenture will
constitute, a direct and valid lien upon all of the properties and assets of the
Borrower specifically or generally described or referred to in the Indenture as
being subject to the lien thereof, and will create a similar lien upon all
properties and assets acquired by the Borrower after the date hereof which are
required to be subjected to the lien of the Indenture, when acquired by the
Borrower, and subject, as to real property, to the recordation of a supplement
to the Indenture describing such after-acquired property; the descriptions of
all such properties and assets contained in the granting clauses of the
Indenture are correct and adequate for the purposes of the Indenture; and the
Indenture (excluding Supplement 41 to the Indenture) has been duly recorded as a
mortgage and deed of trust of real estate, and any required filings (other than
with respect to filing Supplement 41 to the Indenture) with respect to personal
property and fixtures subject to the lien of the Indenture have been duly made
in each place in which such recording or filing is required to protect, preserve
and perfect the lien of the Indenture; and all Taxes and recording and filing
fees required to be paid with respect to the execution, recording or filing of
the Indenture, the filing of financing statements related thereto and similar
documents and the issuance of the Secured Note (other than with respect to
filing Supplement 41 to the Indenture) have been paid; Supplement 41 to the
Indenture will be duly recorded or filed within 60 days of the Closing Date in
the real and personal property records in each place in which the Indenture
(excluding Supplement 41 to the Indenture) has been recorded or filed and in all
other places required to protect, preserve and perfect the lien of the
Indenture, and all Taxes and recording and filing fees required to be paid with
respect to the execution, recording or filing of Supplement 41 to the Indenture
will be paid.  Upon filing of Supplement 41 to the Indenture (or notices
thereof) and financing statements in the official public records of the
applicable jurisdictions, the lien and security interest so perfected shall be
first and prior to any other lien or security interest on the Borrower’s right,
title and interest in the Trust Estate (excluding the “Easements” listed on
Exhibit A through Exhibit A-34 to the Indenture), subject only to the exceptions
referred to in the Indenture and Permitted Liens and Encumbrances.

 

5.26 OFAC; Anti-Terrorism Laws.

(a) None of the Borrower, any of its Subsidiaries nor, to the knowledge of the
Borrower, any director, officer, employee, agent, affiliate or representative
thereof, is a Sanctioned Person or conducts any business in a Sanctioned Country
or with a Sanctioned Person.    

(b) Neither the making of the Credit Extensions hereunder nor the use of the
proceeds thereof will violate or will be used for the purposes of funding any
activity, business or transactions that violates applicable Sanctions,
applicable Anti-Corruption Laws, the Patriot Act, the Trading with the Enemy
Act, as amended, or any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto.  The Borrower and its
subsidiaries are in compliance in all material respects with the Patriot Act.  
 



 

 

 

 

29727074.15

-  73  -

 

 

--------------------------------------------------------------------------------

 



(c) The Borrower, its Subsidiaries and, to the knowledge of the Borrower, their
respective directors, officers, employees, agents, affiliates and
representatives thereof are in compliance with all applicable Sanctions and
Anti-Corruption Laws.  The Borrower and its Subsidiaries have instituted and
maintain policies and procedures designed to promote and achieve continued
compliance with applicable Sanctions and Anti-Corruption Laws.

5.27 EEA Financial Institutions.    The Borrower is not an EEA Financial
Institution.

 

ARTICLE VI.
AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01,  6.02, and 6.03) cause each Restricted
Subsidiary to:

6.01 Financial Statements.  Deliver to the Administrative Agent and each Lender,
in form and detail satisfactory to the Administrative Agent and the Required
Lenders:

 

(a) as soon as available, but in any event within 120 days after the end of each
Fiscal Year of the Borrower (or, if earlier, 15 days after the date required to
be filed with the SEC (without giving effect to any extension permitted by the
SEC)), a consolidated balance sheet of the Borrower and its subsidiaries as at
the end of such Fiscal Year, and the related consolidated statements of income
or operations, changes in shareholders’ equity, and cash flows for such Fiscal
Year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and

(b) as soon as available, but in any event within 60 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower (or, if
earlier, five days after the date required to be filed with the SEC (without
giving effect to any extension permitted by the SEC)) (commencing with the
fiscal quarter ended March 31, 2018), a consolidated balance sheet of the
Borrower and its subsidiaries as at the end of such fiscal quarter, the related
consolidated statements of income or operations for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, and the related
consolidated statements of cash flows for the portion of the Borrower’s fiscal
year then ended, in each case setting forth in comparative form, as applicable,
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year, all in reasonable detail,
certified by the chief executive officer, chief financial officer or treasurer
of the Borrower as fairly presenting the financial condition, results of
operations, and cash flows of the Borrower and its subsidiaries in accordance
with GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes.

As to any information contained in materials furnished pursuant to Section
6.02(c), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the

 

 

 

 

29727074.15

-  74  -

 

 

--------------------------------------------------------------------------------

 



foregoing shall not be in derogation of the obligation of the Borrower to
furnish the information and materials described in clauses (a) and (b) above at
the times specified therein.  In no event shall any Restricted Subsidiary be
required to provide separate financial statements to the Administrative Agent or
any Lender.

6.02 Certificates; Other Information.  Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

 

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ended March 31, 2018), a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrower (which
delivery may, unless the Administrative Agent, or a Lender requests executed
originals, be by electronic communication including fax or email and shall be
deemed to be an original authentic counterpart thereof for all purposes);

(b) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
the Borrower by independent accountants in connection with the accounts or books
of the Borrower or any Subsidiary, or any audit of any of them;

(c) promptly after any request by the Administrative Agent or any Lender, copies
of any filings and registrations with, and reports to and from, any Governmental
Authority, including the SEC; and

(d) promptly, such additional information regarding the business, financial or
corporate affairs (including budget and forecast information) of the Borrower or
any Subsidiary, or compliance with the terms of the Loan Documents or Collateral
Documents, as the Administrative Agent or any Lender may from time to time
reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for

 

 

 

 

29727074.15

-  75  -

 

 

--------------------------------------------------------------------------------

 



delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuers materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on DebtX or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger, the L/C Issuers and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”

6.03 Notices.  Promptly notify the Administrative Agent and each Lender:

 

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, the Indenture or any Wholesale Power Contract; (ii) any dispute,
litigation, investigation, proceeding or suspension between the Borrower or any
Subsidiary and any Governmental Authority; (iii) the commencement of, or any
material development in, any litigation or proceeding affecting the Borrower or
any Subsidiary, including pursuant to any applicable Environmental Laws;

(c) of the occurrence of any ERISA Event;

(d) of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary;

(e) of any amendment (other than amendments to schedules to the Wholesale Power
Contracts related to points of delivery for members, list of contracts with
members, resale at wholesale of electricity by members, or an excerpt of a
provision from the Borrower’s contracts with the United States of America
entitled “Resale of Electric Service”) or termination of or material default
under any Wholesale Power Contract;



 

 

 

 

29727074.15

-  76  -

 

 

--------------------------------------------------------------------------------

 



(f) of any announcement by Moody’s, S&P or Fitch of any change or possible
change in a Debt Rating;

(g) formation or acquisition of any Subsidiary, Equity Interests or equity
investments in any other corporation or entity of the Borrower other than those
specifically disclosed on Schedule 5.14 or those which do not have, in the
aggregate, considered with all other Subsidiaries, Equity Interests, or other
corporations or entities of the Borrower not disclosed on Schedule 5.14 or in
accordance with this Section 6.03(g), total net worth in excess of the Threshold
Amount;

(h) when any Subsidiary becomes or ceases to be a Restricted Subsidiary in
accordance with Section 6.14; and

(i) of the adoption by the Borrower or a Restricted Subsidiary of a board
resolution providing for the retirement of (and the instrument creating any
Balloon Indebtedness shall permit the retirement of), or for the establishment
of a sinking fund for, such Balloon Indebtedness according to a fixed schedule
stated in such resolution.

Each notice pursuant to this Section 6.03 (other than Section 6.03(f)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.  Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of any Loan Document or Collateral Document that have been breached.

6.04 Payment of Obligations.  Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all Tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Subsidiary; (b) all lawful claims
which, if unpaid, would by Law become a Lien upon its property; and (c) all
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness, in each case to the extent that the failure to so pay and
discharge could reasonably be expected to have a Material Adverse Effect.

 

6.05 Preservation of Existence, Etc.    (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.04 or 7.05;  (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

 

6.06 Maintenance of Properties.  Operate in accordance with Prudent Utility
Practice (or in the case of a Subsidiary auxiliary to the electric utility
business, in accordance with customs and practices standard for its line of
business).

 



 

 

 

 

29727074.15

-  77  -

 

 

--------------------------------------------------------------------------------

 



6.07 Maintenance of Insurance.  Will, and will cause each of its Restricted
Subsidiaries to, at all times keep or cause to be kept all of its property and
operations or interest therein of an insurable nature and of the character
usually insured by companies operating similar properties and engaged in similar
operations insured in amounts customarily carried and against loss or damage
from such cases as are customarily insured against by similar companies in
accordance with Prudent Utility Practice.  All such insurance shall be effected
with responsible insurance carriers, or by the Borrower in the case of self
insurance, and all such insurance shall otherwise comply with the Indenture in
all material respects.

 

6.08 Compliance with Laws.  Comply in all material respects with the
requirements of all Laws (including all Environmental Laws and the provisions of
ERISA) and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 

6.09 Compliance with Indenture and Wholesale Power Contracts.  Comply in all
material respects with the requirements of the Indenture and the Wholesale Power
Contracts except in such instances in which (a) such requirement is being
disputed in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

 

6.10 Books and Records.    (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or its subsidiaries, as the case may be and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or its Subsidiaries, as the case may be.

 

6.11 Inspection Rights.  Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided
that when an Event of Default exists the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of the Borrower at any time during normal
business hours and without advance notice.

 

6.12 Use of Proceeds.  Use the proceeds of the Credit Extensions for working
capital, capital expenditures, and other general corporate purposes not in
contravention of any Law or of any Loan Document or Collateral Document.

 

6.13 Preparation of Environmental Reports.  At the request of the Required
Lenders, and only in the case of incurrence of Environmental Liability which
could reasonably be expected to be in excess of the Threshold Amount, provide to
the Lenders within 120 days after such request, at the expense of the Borrower,
an environmental site assessment report for any of its properties

 

 

 

 

29727074.15

-  78  -

 

 

--------------------------------------------------------------------------------

 



described in such request, prepared by an environmental consulting firm
acceptable to the Administrative Agent, indicating the presence or absence of
Hazardous Materials and the estimated cost of any compliance, removal or
remedial action in connection with any Hazardous Materials on such properties;
without limiting the generality of the foregoing, if the Administrative Agent
determines at any time that a material risk exists that any such report will not
be provided within the time referred to above, the Administrative Agent may
retain an environmental consulting firm to prepare such report at the expense of
the Borrower, and the Borrower hereby grants and agrees to cause any Subsidiary
that owns any property described in such request to grant at the time of such
request to the Administrative Agent, the Lenders, such firm and any agents or
representatives thereof an irrevocable non-exclusive license, subject to the
rights of tenants, to enter onto their respective properties to undertake such
an assessment.

 

6.14 Restricted Subsidiaries.

(a) Any Subsidiary may become a Restricted Subsidiary or cease to be a
Restricted Subsidiary in accordance with Section 4.17 of the Indenture.

(b) Any Subsidiary not designated as a Restricted Subsidiary pursuant to Section
4.17 of the Indenture shall not be subject to the covenants established by the
Borrower in this Agreement.

6.15 CoBank Equities.  So long as CoBank is a Lender hereunder, (i) maintain its
status as an entity eligible to borrow from CoBank and (ii) acquire equity in
CoBank in such amounts and at such times as CoBank may require in accordance
with CoBank’s Bylaws and Capital Plan (as each may be amended from time to
time), except that the maximum amount of equity that Borrower may be required to
purchase in CoBank in connection with the Loans made by CoBank may not exceed
the maximum amount permitted by the Bylaws and Capital Plan at the time this
Agreement is entered into.  The Borrower acknowledges receipt of a copy of
(x) CoBank’s most recent annual report, and if more recent, CoBank’s latest
quarterly report, (y) CoBank’s Notice to Prospective Stockholders and
(z) CoBank’s Bylaws and Capital Plan, which describe the nature of all of the
Borrower’s cash patronage, stock and other equities in CoBank acquired in
connection with its patronage loan from CoBank (the “CoBank Equities”) as well
as capitalization requirements, and agrees to be bound by the terms thereof.

 

6.16 Evidence of Financing Statements, etc.  Within 60 days following the
Closing Date, all financing statements required or permitted to be filed in
accordance with the Uniform Commercial Code, Supplement 41 to the Indenture, or
other instruments with respect thereto as may be necessary shall have been duly
filed or recorded in such a manner and in such places as is satisfactory to the
Administrative Agent (and no other instruments shall be required to be filed) to
establish and perfect the security interests and liens of the Trustee in the
Mortgaged Property created by or pursuant to the Indenture and which can be
perfected by filing Supplement 41 to the Indenture or a financing statement
under the Uniform Commercial Code and shall have delivered reasonably
appropriate evidence of the same to the Administrative Agent.

 

6.17 OFAC; Patriot Act Compliance.  Will, and will cause each of its
subsidiaries to, (a) refrain from doing business in a Sanctioned Country or with
a Sanctioned Person, in each case in violation of Sanctions, (b) provide, to the
extent commercially reasonable, such information and

 

 

 

 

29727074.15

-  79  -

 

 

--------------------------------------------------------------------------------

 



take such actions as are reasonably requested by the Administrative Agent or any
Lender in order to assist the Administrative Agent and the Lenders in
maintaining compliance with the Patriot Act and (c) conduct its businesses in
compliance with applicable Anti-Corruption Laws and maintain policies and
procedures designed to promote and achieve compliance with such Laws.

 

6.18 Further Assurances.  From time to time execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take all such actions, as the Administrative Agent may reasonably request
for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents and the Collateral Documents.

 

ARTICLE VII.
NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall not, nor shall it permit any
Restricted Subsidiary to, directly or indirectly:

7.01 Liens.  Grant, create, assume, incur, or suffer to exist, be granted,
created, assumed, incurred or to extend any lien or encumbrance upon any of its
Mortgaged Property or any property of the Restricted Subsidiary pledged to the
Trustee (except “excepted property” or “excluded property” of the Restricted
Subsidiaries on terms similar to the terms relating thereto in the Indenture),
whether now owned or hereafter acquired, except Permitted Liens and Encumbrances
and CoBank’s statutory Lien in the CoBank Equities.

 

7.02 Investments.  Make any Investments, except:

 

(a) Investments outstanding on the date hereof;

(b) operating deposit accounts with banks;

(c) Investments for cash management purposes made pursuant to a written
investment policy approved by the Board of Directors of the Borrower, a copy of
which has been provided to the Administrative Agent;

(d) Investments by the Borrower and its Restricted Subsidiaries in the Borrower
and its Restricted Subsidiaries;

(e) hedging agreements entered into in the ordinary course of the Borrower’s
business and not for speculative purposes;

(f) Investments consisting of security deposits made in the ordinary course of
business;

(g) retained earnings or patronage of Subsidiaries and patronage allocated to
the Borrower or a Subsidiary as a result of transactions in the ordinary course
of business with cooperatives;



 

 

 

 

29727074.15

-  80  -

 

 

--------------------------------------------------------------------------------

 



(h) Investments made in connection with the Borrower and its Subsidiaries in
other businesses related to the System; and

(i) additional Investments approved by the Board of Directors of the Borrower
that do not in the aggregate with all other Investments (except those described
in clauses (a) through (h) above) exceed $675,000,000.

7.03 Indebtedness.  Create, incur, assume or suffer to exist any Indebtedness,
except Indebtedness under the Loan Documents and the Collateral Documents and as
permitted pursuant to Section 4.02 of the Indenture.

 

7.04 Fundamental Changes.  Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except, so long as no Default
exists or would result therefrom, as otherwise permitted by Section 4.10 or
Article 8 of the Indenture.

 

7.05 Dispositions.  Make any Disposition or enter into any agreement to make any
Disposition, except as permitted in the Indenture.

 

7.06 Restricted Payments.  Make Restricted Payments unless (a) no Default has
occurred and is continuing or would result from such distribution; and (b) after
such Restricted Payment the Equity to Capitalization Ratio shall be not less
than the applicable percentage set forth in Section 7.13(a).

 

7.07 Change in Nature of Business.  Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.

 

7.08 Wholesale Power Contracts, Organization Documents.

(a) Modify, supplement or waive any provision of any Wholesale Power Contract
(other than amendments to schedules to the Wholesale Power Contract related to
points of delivery for members, list of contracts with members, resale at
wholesale of electricity by members, or an excerpt of a provision from
Borrower’s contracts with the United States of America entitled “Resale of
Electric Service”) unless such modification, supplement or waiver could not
reasonably be expected to prevent the Borrower from setting its rates thereunder
to recover all of its costs and expenses to the extent not covered by other
moneys available to the Borrower;

(b) Terminate any Wholesale Power Contract unless such termination could not
reasonably be expected to prevent the Borrower from setting its rates under the
remaining Wholesale Power Contracts to recover all of its costs and expenses to
the extent not covered by other moneys available to the Borrower; or

(c) Modify, supplement or waive any provision of any Organization Document of
the Borrower unless such modification, supplement or waiver could not reasonably
be expected to have a Material Adverse Effect.



 

 

 

 

29727074.15

-  81  -

 

 

--------------------------------------------------------------------------------

 



7.09 Transactions with Affiliates.  Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; provided that the foregoing restriction shall not apply
to transactions between or among the Borrower and any Subsidiaries or between
and among any Subsidiaries.

 

7.10 Restrictive Agreements.  Enter into any Contractual Obligation (other than
any Loan Document or Collateral Document) that (a) limits the ability (i) of any
Restricted Subsidiary to make Restricted Payments to the Borrower or to
otherwise transfer property to the Borrower, (ii) of any Restricted Subsidiary
to Guarantee the Indebtedness of the Borrower or (iii) of the Borrower or any
Restricted Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person; provided that this clause (iii) shall not prohibit any
negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under Section 7.03 solely to the extent any such negative pledge
relates to the property financed by or the subject of such Indebtedness;
(b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person, (c) prohibits or
limits the ability of the Borrower to create, incur, assume or suffer to exist
CoBank’s statutory first Lien on the CoBank Equities or (d) prohibits or limits
the ability of the Borrower to perform its obligations under any Loan Document
or Collateral Document.

 

7.11 Use of Proceeds.    (a) Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose and (b) use
Credit Extensions in an aggregate amount in excess of the CP Backup Sublimit to
provide liquidity for the Borrower’s commercial paper program.

 

7.12 Changes in Accounting Policies, Fiscal Periods.

(a) Permit any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary; or

(b) Permit the fiscal year of the Borrower to end on a day other than December
31.

7.13 Financial Covenants

(a) Equity to Capitalization Ratio.  Permit the Equity to Capitalization Ratio
to be less than 18% as of the last day of any calendar quarter.

(b) Debt Service Ratio.  Permit the Debt Service Ratio to be less than 110% as
of the last day of any calendar year;

provided that if the Debt Service Ratio is less than 110% as of the last day of
any calendar year, a plan must be implemented pursuant to Section 4.03 of the
Indenture.



 

 

 

 

29727074.15

-  82  -

 

 

--------------------------------------------------------------------------------

 



7.14 Sanctions.   (a) Directly or indirectly, use the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such proceeds to any
Person, to fund any activities of or business with such Person or in any
Sanctioned Country, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any Person
(including any individual or entity participating in the transaction, whether as
Lender, Arranger, Administrative Agent, L/C Issuer, Swing Line Lender, or
otherwise) of Sanctions; or (b) directly or indirectly use the proceeds of any
Credit Extension for any purpose which would breach the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, or other similar
legislation in other jurisdictions.

 

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default.  Any of the following shall constitute an Event of
Default:

 

(a) Non-Payment.  The Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or any L/C Obligation (except for an
L/C Obligation funded by a Committed Loan), or (ii) within three Business Days
after the same becomes due, any interest on any Loan or on any L/C Obligation,
or any fee due hereunder, or (iii) within five Business Days after the same
becomes due, any other amount payable hereunder or under any other Loan
Document; or

(b) Specific Covenants.  The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01,  6.02,  6.03,  6.05 or
6.12 or Article VII; or

(c) Other Defaults.  The Borrower fails to perform or observe any other covenant
or agreement (not specified in clause (a) or (b) above) contained in any Loan
Document on its part to be performed or observed and such failure continues for
30 days after the earlier of (i) knowledge thereof by a Responsible Officer or
(ii) notice thereof from the Administrative Agent (given at the request of any
Lender) to the Borrower; or

(d) Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower herein,
in any other Loan Document, or in any document delivered in connection herewith
or therewith shall be incorrect or misleading (i) in any respect, with respect
to the representations and warranties qualified by materiality or Material
Adverse Effect, or (ii) in any material respect, with respect to all other
representations and warranties, when made or deemed made; or

(e) Cross-Default.  (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which failure is to
cause, or to permit the holder or holders of such

 

 

 

 

29727074.15

-  83  -

 

 

--------------------------------------------------------------------------------

 



Indebtedness or the beneficiary or beneficiaries of such Guarantee of more than
the Threshold Amount (or a trustee or agent on behalf of such holder or holders
or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from any event of default under such Swap Contract as to which the
Borrower is the Defaulting Party (as defined in such Swap Contract) and, in
either event, the Swap Termination Value owed by the Borrower as a result
thereof is greater than the Threshold Amount; or

(f) Insolvency Proceedings, Etc.  The Borrower or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment.  (i) The Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or

(h) Judgments.  There is entered against the Borrower or any Subsidiary (i) one
or more final judgments or orders for the payment of money in an aggregate
amount (as to all such judgments or orders) exceeding the Threshold Amount (to
the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of 30 consecutive days during which a stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect;
or

(i) ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount which could reasonably be expected to
result in a Material Adverse Effect; or



 

 

 

 

29727074.15

-  84  -

 

 

--------------------------------------------------------------------------------

 



(j) Wholesale Power Contracts.  One or more Members, the aggregate of which at
any time constitute twenty-five percent (25%) or more of the Revenues of the
Borrower for the previous Fiscal Year, shall default in the performance of any
payment obligation under its or their Wholesale Power Contracts where the
aggregate amount of such default or defaults exceeds $50,000,000 and such
default or defaults have continued for 35 days beyond the due date with respect
thereto unless within 60 days thereafter Borrower raises rates which could, in
the judgment of the Required Lenders, be expected to recover the reduction in
Revenues attributable to such default.

(k) Invalidity of Loan Documents.  Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or the Borrower or any other
Person contests in any manner the validity or enforceability of any provision of
any Loan Document; or the Borrower denies that it has any or further liability
or obligation under any Loan Document, or purports to revoke, terminate or
rescind any provision of any Loan Document;

(l) Collateral Documents.  Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.14 shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority Lien
(subject to Liens permitted by Section 7.01 and Disposition permitted by Section
4.10 of the Indenture) on the Collateral purported to be covered thereby; or

(m) Change of Control.  There occurs any Change of Control.

8.02 Remedies Upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

 

(a) declare the commitment of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents and Collateral Documents;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of each
L/C Issuer to make L/C Credit Extensions shall

 

 

 

 

29727074.15

-  85  -

 

 

--------------------------------------------------------------------------------

 



automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrower to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

8.03 Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16, be applied by the Administrative Agent in the following
order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers
(including fees and time charges for attorneys who may be employees of any
Lender or any L/C Issuer) and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuers in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuers in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations composed of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.16; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.



 

 

 

 

29727074.15

-  86  -

 

 

--------------------------------------------------------------------------------

 



ARTICLE IX.
ADMINISTRATIVE AGENT

9.01 Appointment and Authority.  Each of the Lenders and each L/C Issuer hereby
irrevocably appoints CFC to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the L/C Issuers, and the Borrower shall not have rights
as a third party beneficiary of any of such provisions.  It is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law.  Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

 

9.02 Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.03 Exculpatory Provisions.  The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, the Administrative
Agent:

 

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including, for the avoidance of
doubt, any action that may be in violation of the automatic stay under any
Debtor Relief Law or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating

 

 

 

 

29727074.15

-  87  -

 

 

--------------------------------------------------------------------------------

 



to the Borrower or any of its Affiliates that is communicated to or obtained by
the Person serving as the Administrative Agent or any of its Affiliates in any
capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower, a Lender or an L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document or Collateral Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or Collateral Document or any other agreement, instrument or document
or the creation, perfection or priority of any Lien purported to be created by
the Collateral Documents, (v) the value or the sufficiency of any Collateral or
(vi) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

9.04 Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

9.05 Delegation of Duties.  The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any

 

 

 

 

29727074.15

-  88  -

 

 

--------------------------------------------------------------------------------

 



such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facility provided for herein as well as
activities as Administrative Agent.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.

 

9.06 Resignation and Removal of Administrative Agent.    

 

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuers and the Borrower.  Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with consent of the
Borrower (not to be unreasonably withheld, conditioned or delayed), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States.  If no such
successor shall have been so appointed by the Required Lenders, with the consent
of the Borrower (not to be unreasonably withheld, conditioned or delayed), and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to) on
behalf of the Lenders and the L/C Issuers, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that in no event
shall any such successor Administrative Agent be a Defaulting Lender.  Whether
or not a successor has been appointed, such resignation shall become effective
in accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent not prohibited by applicable Law, by notice in writing to the
Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents
(except that in the case of any collateral security, including Cash Collateral,
held by the Administrative Agent on behalf of the Lenders or the L/C Issuers
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under

 

 

 

 

29727074.15

-  89  -

 

 

--------------------------------------------------------------------------------

 



the other Loan Documents (if not already discharged therefrom as provided above
in this Section), including with respect to the Secured Note.  The fees payable
by the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

(d) Any resignation by CFC as Administrative Agent pursuant to this Section
shall also constitute its resignation as an L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders.  Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender and
each L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
Collateral Document or any related agreement or any document furnished hereunder
or thereunder.

 

9.08 No Other Duties, Etc.  Anything herein to the contrary notwithstanding,
none of the Arranger, arrangers, bookrunners, syndication agents, documentation
agents or co-agents, if any, shall have any powers, duties or responsibilities
under this Agreement or any of the other Loan Documents or Collateral Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
an L/C Issuer hereunder.

 

9.09 Administrative Agent May File Proofs of Claim.  In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to the Borrower, the Administrative Agent (irrespective of whether the
principal of any Loan or L/C Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise.

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the

 

 

 

 

29727074.15

-  90  -

 

 

--------------------------------------------------------------------------------

 



claims of the Lenders, the L/C Issuers and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuers and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the L/C
Issuers and the Administrative Agent under Sections 2.03(h) and (i),  2.09 and
10.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.

9.10 Administrative Agent to Hold Note.  Each Lender acknowledges that the
Administrative Agent will be the Holder (as defined in the Indenture) of the
Secured Note for the benefit of each of the Lenders.

 

9.11 Lender Representations Regarding ERISA.

 

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of the Administrative Agent, the Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower, that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments;

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is

 

 

 

 

29727074.15

-  91  -

 

 

--------------------------------------------------------------------------------

 



applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement;

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14, and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I or PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement; or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless the immediately preceding clause (a)(i) is true with
respect to a Lender or such Lender has not provided another representation,
warranty and covenant as provided in the immediately preceding clause (a)(iv),
such Lender further (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower, that:

(i) none of the Administrative Agent, the Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto);

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations);

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the

 

 

 

 

29727074.15

-  92  -

 

 

--------------------------------------------------------------------------------

 



Loans, the Letters of Credit, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement and is responsible for exercising
independent judgment in evaluating the transactions thereunder; and

(v) no fee or other compensation is being paid directly to the Administrative
Agent, the Arranger or any of their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.

(c) The Administrative Agent and the Arranger hereby inform the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender, or (iii) may receive fees or other payments
in connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

ARTICLE X.
MISCELLANEOUS

10.01 Amendments, Etc.  No amendment or waiver of any provision of any Loan
Document, and no consent to any departure by the Borrower therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrower, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided that no such amendment, waiver or
consent shall:

 

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by any Loan Document for any payment of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other

 

 

 

 

29727074.15

-  93  -

 

 

--------------------------------------------------------------------------------

 



amounts payable hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby; provided that only the consent
of the Required Lenders shall be necessary to (i) amend the definition of
“Default Rate” or to waive any obligation of the Borrower to pay interest or
Letter of Credit Fees at the Default Rate or (ii) to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;

(e) change Section 2.13 or 8.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;

(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender;

(g) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender; or

(h) approve any amendment or waiver under the Indenture that, if such an
amendment or waiver was made under this Agreement would require the written
consent of each Lender pursuant to this Section 10.01, without the written
consent of each Lender;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of any L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement; (iii)
no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under any Loan Document; (iv) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.  Notwithstanding anything to the contrary herein, the
Administrative Agent shall only exercise any voting rights as a Holder under the
Indenture at the direction of the Required Lenders or all Lenders, as
applicable, in accordance with this Section 10.01.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in clause
(b) below), all

 

 

 

 

29727074.15

-  94  -

 

 

--------------------------------------------------------------------------------

 



notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent, an L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in clause (b) below, shall be effective as provided in such clause (b).

(b) Electronic Communications.  Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or any L/C Issuer pursuant to Article II if such Lender or such L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent, the Swing Line Lender, an L/C Issuer
or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement);  provided that if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

(c) The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF

 

 

 

 

29727074.15

-  95  -

 

 

--------------------------------------------------------------------------------

 



ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided that in no event shall any Agent Party
have any liability to the Borrower, any Lender, any L/C Issuer or any other
Person for indirect, special, incidental, consequential or punitive damages (as
opposed to direct or actual damages).

(d) Change of Address, Etc.  Each of the Borrower, the Administrative Agent,
each L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuers and the Swing Line
Lender.  In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuers and Lenders.  The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of the Borrower even if (i)
such notices were not made in a manner specified herein, were incomplete or were
not preceded or followed by any other form of notice specified herein, or (ii)
the terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall indemnify the Administrative Agent, each L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.



 

 

 

 

29727074.15

-  96  -

 

 

--------------------------------------------------------------------------------

 



10.03 No Waiver; Cumulative Remedies; Enforcement.  No failure by any Lender,
any L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document or Collateral Document, the authority to enforce rights and remedies
hereunder and under the other Loan Documents and Collateral Documents against
the Borrower or any of them shall be vested exclusively in, and all actions and
proceedings at Law in connection with such enforcement shall be instituted and
maintained exclusively by, the Administrative Agent in accordance with Section
8.02 for the benefit of all the Lenders and the L/C Issuers; provided that the
foregoing shall not prohibit (a) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents
and Collateral Documents, (b) the L/C Issuers or the Swing Line Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as L/C Issuer or Swing Line Lender, as the case may be) hereunder and
under the other Loan Documents and Collateral Documents, (c) any Lender from
exercising setoff rights in accordance with Section 10.08 (subject to the terms
of Section 2.13), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to the Borrower under any Debtor Relief Law; and provided,  further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents and Collateral Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),  (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses.  The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents and Collateral Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuers in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuers (including the fees, charges and disbursements of any counsel for
the Administrative Agent, any Lender or an L/C Issuer)in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents and Collateral Documents, including its rights
under this Section, or (B) in connection with the Loans made or Letters of

 

 

 

 

29727074.15

-  97  -

 

 

--------------------------------------------------------------------------------

 



Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

(b) Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee) incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or Collateral
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents and Collateral Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by an L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, and regardless of whether any Indemnitee is a party
thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART,
OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
 provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
against an Indemnitee for material breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document or Collateral Document,
if the Borrower has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders.  To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
an L/C Issuer, the Swing Line Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), such L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or an L/C Issuer or the Swing Line Lender in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent),

 

 

 

 

29727074.15

-  98  -

 

 

--------------------------------------------------------------------------------

 



an L/C Issuer or the Swing Line Lender in connection with such capacity.  The
obligations of the Lenders under this clause (c) are subject to the provisions
of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in clause (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments.  All amounts due under this Section 10.04 shall be payable not
later than ten Business Days after demand therefor.

(f) Survival.  The agreements in this Section shall survive the resignation of
the Administrative Agent, an L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

10.05 Payments Set Aside.  To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, an L/C Issuer or any Lender, or
the Administrative Agent, an L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

10.06 Successors and Assigns.

(a) Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its

 

 

 

 

29727074.15

-  99  -

 

 

--------------------------------------------------------------------------------

 



rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of clause (b) of this Section, (ii) by way of
participation in accordance with the provisions of clause (d) of this Section,
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of clause (g) of this Section (and any other attempted assignment
or transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in clause (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuers and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this clause (b), participations in L/C Obligations and in Swing Line
Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in clause (b)(i)(A) of this Section, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $10,000,000 or a whole multiple of $1,000,000 in excess thereof
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

(ii) Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;



 

 

 

 

29727074.15

-  100  -

 

 

--------------------------------------------------------------------------------

 



(iii) Required Consents.  No consent shall be required for any assignment except
to the extent required by clause (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
or an Affiliate of a Lender; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five Business Days after having
received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender or an Affiliate of such Lender;

(C) the consent of the L/C Issuers (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment (i) to an assignee not then a
Lender or (ii) that increases the obligation of the assignee that is then a
Lender to participate in exposure under one or more Letters of Credit (whether
or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.

(iv) Assignment and Assumption.  The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons.  No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person (or holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person).

(vi) Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor

 

 

 

 

29727074.15

-  101  -

 

 

--------------------------------------------------------------------------------

 



hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent,
each L/C Issuer, the Swing Line Lender and each other Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Line
Loans in accordance with its Applicable Percentage.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this clause, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01,  3.04,  3.05, and 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment; provided
that except to the extent otherwise expressly agreed by the affected parties, no
assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.  Upon request, the Borrower (at its expense) shall execute and deliver a
Note to the assignee Lender.  Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this clause (c)
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (d) of
this Section.

(c) Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for Tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of (and
stated interest on) the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender.  The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations Generally.  Any Lender may at any time, without the consent
of, or notice to, any Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person (or holding company, investment
vehicle or trust for, or owned and operated for,

 

 

 

 

29727074.15

-  102  -

 

 

--------------------------------------------------------------------------------

 



the primary benefit of a natural person), a Defaulting Lender, Borrower or any
of Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(d) with respect to any
payments made by such Lender to its Participants.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification described in the first proviso to Section 10.01 that affects such
Participant.  Subject to clause (f) of this Section, each Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.01,  3.04 and
3.05 (subject to the requirements and limitations therein, including the
requirements under Section 3.01(e) (it being understood that the documentation
required under Section 3.01(e) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to clause (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 3.06 as if it
were an assignee under clause (b) of this Section; and (B) shall not be entitled
to receive any greater payment under Sections 3.01 or 3.04, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  A Participant that would be a Foreign Lender if it
were a Lender shall not be entitled to the benefits of Section 3.01 unless
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with Section
3.01(f) as though it were a Lender.  To the extent permitted by Law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender; provided that such Participant agrees to be subject to Section
2.13 as though it were a Lender.  Each Lender that sells a participation shall,
acting solely for this purpose as an a non-fiduciary agent of Borrower, maintain
a register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.



 

 

 

 

29727074.15

-  103  -

 

 

--------------------------------------------------------------------------------

 



(e) Notwithstanding anything in this Section 10.06 to the contrary, any
institution that is a Farm Credit Lender that (i) has purchased a participation
in the minimum aggregate amount of $15,000,000 on or after the Closing Date,
(ii) is, by written notice to the Borrower and the Administrative Agent (“Voting
Participant Notification”), designated by the assigning Lender (including any
existing Voting Participant) as being entitled to be accorded the rights of a
Voting Participant hereunder and (iii) receives the prior written consent of the
Borrower and the Administrative Agent to become a Voting Participant (such
consent of the Borrower or the Administrative Agent to be required only to the
extent and under the circumstances it would be required if such Voting
Participant were to become a Lender pursuant to an assignment in accordance with
Section 10.06(b)) (any such Farm Credit Lender so designated and consented to
being called a “Voting Participant”), shall be entitled to vote for so long as
such Farm Credit Lender owns such participation and notwithstanding any
subparticipation by such Farm Credit Lender (and the voting rights of the
assigning Lender (including any existing Voting Participant) shall be
correspondingly reduced), on a dollar for dollar basis, as if such participant
were a Lender, on any matter requiring or allowing a Lender to provide or
withhold its consent, or to otherwise vote on any proposed action.  To be
effective, each Voting Participant Notification shall, with respect to any
Voting Participant, (x) state the full name, as well as all contact information
required of an assignee in an Assignment and Assumption and (y) state the dollar
amount of the participation purchased in its Commitment or any or all of its
Loans.  Notwithstanding the foregoing, each Farm Credit Lender designated as a
Voting Participant on Schedule 10.06(e) hereto shall be deemed a Voting
Participant without delivery of a Voting Participant Notification and without
the prior written consent of the Borrower or the Administrative Agent.  The
assigning Lender (including any existing Voting Participant) and the purchasing
Voting Participant shall notify the Administrative Agent and the Borrower within
three Business Days’ of any termination of, or reduction or increase in the
amount of, such participation.  The Borrower and the Administrative Agent shall
be entitled to conclusively rely on information contained in notices delivered
pursuant to this clause.  The voting rights hereunder are solely for the benefit
of the Voting Participant and shall not inure to any assignee or participant of
the Voting Participant that is not a Farm Credit Lender.

(f) Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

(g) Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.



 

 

 

 

29727074.15

-  104  -

 

 

--------------------------------------------------------------------------------

 



(h) Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time a Lender who is an L/C Issuer or the Swing Line Lender assigns all of
its Commitment and Loans pursuant to clause (b) above, (i) such L/C Issuer, may,
upon 30 days’ notice to the Borrower and the Lenders, resign as L/C Issuer
and/or (ii) such Swing Line Lender, may, upon 30 days’ notice to the Borrower,
resign as Swing Line Lender.  In the event of any such resignation as L/C Issuer
or Swing Line Lender, the Borrower shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided that
such Lender’s consent to such appointment shall be required; and provided
further that no failure by the Borrower to appoint any such successor shall
affect the resignation of such Lender as L/C Issuer or Swing Line Lender, as the
case may be.  If a Lender who is an L/C Issuer resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)).  If a Lender resigns as Swing Line Lender, it shall retain all the
rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate
Committed Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c).  Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (x) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (y) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the previous L/C Issuer to effectively assume the obligations of
the previous L/C Issuer with respect to such Letters of Credit.

10.07 Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by, or
required to be disclosed to, any rating agency or any regulatory or similar
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or Collateral Document or
any action or proceeding relating to any Loan Document or Collateral Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or any Eligible
Assignee invited to be a Lender pursuant to Section 2.14(c) or (ii) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) to the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the credit facility provided for
herein and in connection with the preparation and issuance of marketing press
releases or other transactional announcements or

 

 

 

 

29727074.15

-  105  -

 

 

--------------------------------------------------------------------------------

 



updates provided to investor or trade publications, in each case subject to
confidentiality obligations or disclosure restrictions reasonably requested by
the Borrower, (h) with the consent of the Borrower or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
any L/C Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.  Notwithstanding the
foregoing, the Administrative Agent and the Lenders may disclose the existence
of this Agreement and information about this Agreement to market data collectors
and similar service providers to the lending industry.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary;
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

10.08 Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under any Loan Document to such Lender or such L/C
Issuer, irrespective of whether or not such Lender or such L/C Issuer shall have
made any demand under any Loan Document and although such obligations of the
Borrower may be contingent or unmatured or are owed to a branch or office of
such Lender or such L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.16 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of
setoff.  The rights of each Lender, each L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective

 

 

 

 

29727074.15

-  106  -

 

 

--------------------------------------------------------------------------------

 



Affiliates may have.  Each Lender and each L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

10.09 Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a)  characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

10.10 Counterparts; Integration; Effectiveness.  This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan Documents
and Collateral Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

10.11 Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

10.12 Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
10.12, if and to

 

 

 

 

29727074.15

-  107  -

 

 

--------------------------------------------------------------------------------

 



the extent that the enforceability of any provisions in this Agreement relating
to Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in
good faith by the Administrative Agent, the applicable L/C Issuer or the Swing
Line Lender, as applicable, then such provisions shall be deemed to be in effect
only to the extent not so limited.

 

10.13 Replacement of Lenders.  If (i) any Lender requests compensation under
Section 3.04, (ii) if the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, (iii) the obligation of any Lender to make LIBOR Rate Loans has
been suspended pursuant to Section 3.02, (iv) any Lender is a Defaulting Lender,
(v) any Lender (a “Non-Consenting Lender”) does not consent to a proposed
change, waiver, discharge or termination with respect to any Loan Document or
Collateral Document that has been approved by the Required Lenders as provided
in Section 10.01 but requires unanimous consent of all Lenders or all Lenders
directly affected thereby (as applicable) or (vi) if any other circumstance
exists hereunder that gives the Borrower the right to replace a Lender as a
party hereto, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents and
Collateral Documents to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:

 

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents and Collateral Documents (including any amounts under Section
3.05) from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of any such assignment resulting from a Non-Consenting Lender’s
failure to consent to a proposed change, waiver, discharge or termination with
respect to any Loan Document or Collateral Document, the applicable replacement
bank, financial institution or Fund consents to the proposed change, waiver,
discharge or termination; provided that the failure by such Non-Consenting
Lender to execute and deliver an Assignment and Assumption shall not impair the
validity of the removal of such Non-Consenting Lender and the mandatory
assignment of such Non-Consenting Lender’s Commitments and outstanding Loans and
participations in L/C Obligations and Swing Line Loans pursuant to this Section
10.13 shall nevertheless be effective without the execution by such
Non-Consenting Lender of an Assignment and Assumption.



 

 

 

 

29727074.15

-  108  -

 

 

--------------------------------------------------------------------------------

 



A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Notwithstanding anything in this Section to the contrary, any Lender that acts
as an L/C Issuer may not be replaced hereunder at any time it has any Letter of
Credit outstanding hereunder unless arrangements satisfactory to such Lender
(including the furnishing of a backstop standby letter of credit in form and
substance, and issued by an issuer, reasonably satisfactory to such L/C Issuer
or the depositing of cash collateral into a cash collateral account in amounts
and pursuant to arrangements reasonably satisfactory to such L/C Issuer) have
been made with respect to such outstanding Letter of Credit.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION.  THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.

(c) WAIVER OF VENUE.  THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENT IN ANY COURT REFERRED TO IN CLAUSE (B) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY

 

 

 

 

29727074.15

-  109  -

 

 

--------------------------------------------------------------------------------

 



PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

10.16 No Advisory or Fiduciary Responsibility.  In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document or
Collateral Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that (a)(i) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arranger and
the Lenders are arm’s-length commercial transactions among the Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Arranger and the
Lenders, on the other hand, (ii) the Borrower has consulted its own legal,
accounting, regulatory and Tax advisors to the extent it has deemed appropriate,
and (iii) the Borrower is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents and Collateral Documents; (b)(i) each of the
Administrative Agent, the Arranger and the Lenders is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other Person, and
(ii) none of  the Administrative Agent, the Arranger or any Lender has
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents and Collateral Documents; and (iii) the
Administrative Agent, the Arranger and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and none
of the Administrative Agent, the Arranger or the Lenders has any obligation to
disclose any of such interests to the Borrower or its Affiliates.  To the
fullest extent permitted by Law, the Borrower hereby waives and releases any
claims that it may have against the Administrative Agent, the Arranger and the
Lenders with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

 

10.17 Electronic Execution of Assignments and Certain Other Documents.  The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other

 

 

 

 

29727074.15

-  110  -

 

 

--------------------------------------------------------------------------------

 



modifications, Committed Loan Notices, Swing Line Loan Notices, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state Laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

 

10.18 USA PATRIOT Act.  Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”), it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the Act.  The Borrower shall, promptly following a request by the Administrative
Agent or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.

 

10.19 Time of the Essence.  Time is of the essence of the Loan Documents.

 

10.20 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.  
 Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares

 

 

 

 

29727074.15

-  111  -

 

 

--------------------------------------------------------------------------------

 



or other instruments of ownership will be accepted by it in lieu of any rights
with respect to any such liability under any Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

10.21 Advertising Materials.  The Borrower consents to the publication by the
Administrative Agent or any Lender of customary advertising material relating to
the transactions contemplated hereby using the name, product, photographs, logo
or trademark of the Borrower. 

 

10.22 ENTIRE AGREEMENT.    THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

 



 

 

 

 

29727074.15

-  112  -

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

TRI-STATE GENERATION AND
TRANSMISSION ASSOCIATION, INC.



By:  /s/ Patrick L. Bridges

Name:  Patrick L. Bridges
Title: Senior Vice President and Chief
Financial Officer





Tri-State Generation and Transmission Association, Inc.
Credit Agreement - Signature Page

--------------------------------------------------------------------------------

 

 

NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE
CORPORATION, as
Administrative Agent, a Lender, an L/C Issuer and the Swing Line Lender



By:  /s/ J. Andrew Don

Name: J. Andrew Don

Title: Senior Vice President and Chief
Financial Officer





Tri-State Generation and Transmission Association, Inc.
Credit Agreement - Signature Page

--------------------------------------------------------------------------------

 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender and an L/C Issuer



By:    /s/ Eric Cosgrove

Name: Eric Cosgrove

Title: Senior Vice President





Tri-State Generation and Transmission Association, Inc.
Credit Agreement - Signature Page

--------------------------------------------------------------------------------

 

 

MUFG Bank, Ltd., as a Lender



By:  /s/ Viet-Linh Fujitaki

Name: Viet-Linh Fujitaki

Title: Vice President





Tri-State Generation and Transmission Association, Inc.
Credit Agreement - Signature Page

--------------------------------------------------------------------------------

 

 

Bank of America, N.A., as a Lender



By:  /s/ John Sletten

Name: John Sletten

Title: Vice President





Tri-State Generation and Transmission Association, Inc.
Credit Agreement - Signature Page

--------------------------------------------------------------------------------

 

 

Wells Fargo, National Association, as a Lender



By:  /s/ Monica L. Balters

Name: Monica L. Balters

Title: Senior Vice President





Tri-State Generation and Transmission Association, Inc.
Credit Agreement - Signature Page

--------------------------------------------------------------------------------

 

 

CoBank, ACB, as a Lender



By: /s/ C. Brock Taylor

Name: C. Brock Taylor

Title: Vice President





Tri-State Generation and Transmission Association, Inc.
Credit Agreement - Signature Page

--------------------------------------------------------------------------------

 

 

Branch Banking and Trust Company, as a Lender



By:  /s/ Jim Wright

Name: Jim Wright

Title: Assistant Vice President





Tri-State Generation and Transmission Association, Inc.
Credit Agreement - Signature Page

--------------------------------------------------------------------------------

 

 

KEYBANK NATIONAL ASSOCIATION, as a Lender



By:  /s/ Keven D. Smith

Name:  Keven D. Smith

Title: Senior Vice President





Tri-State Generation and Transmission Association, Inc.
Credit Agreement - Signature Page

--------------------------------------------------------------------------------

 

 

Goldman Sachs Bank USA, as a Lender



By:    /s/ Ryan Durkin

Name: Ryan Durkin

Title: Authorized Signatory

 



Tri-State Generation and Transmission Association, Inc.
Credit Agreement - Signature Page

--------------------------------------------------------------------------------

 

 

SCHEDULE 2.01

Commitments and Applicable Percentages

 

 

 

 

 

Lender

Commitment

Applicable Percentage

National Rural Utilities Cooperative Finance Corporation

$

125,000,000.00

19.230769231%

U.S. Bank National Association

$

75,000,000.00

11.538461538%

MUFG Bank, Ltd.

$

75,000,000.00

11.538461538%

Bank of America, N.A.

$

75,000,000.00

11.538461538%

Wells Fargo, National Association

$

75,000,000.00

11.538461538%

CoBank, ACB

$

60,000,000.00

9.230769231%

Branch Banking and Trust

$

60,000,000.00

9.230769231%

KeyBank National Association

$

60,000,000.00

9.230769231%

Goldman Sachs Bank USA

$

45,000,000.00

6.923076923%

Total

$

650,000,000.00

100.000000000%

 

 



Schedule 2.01 to Credit Agreement

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.06

Litigation



None.

 



Schedule 5.06 to Credit Agreement

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.10

Environmental Matters



None.

 



Schedule 5.10 to Credit Agreement

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.13(d)

Pension Plans



The Borrower’s employees participate in the National Rural Electric Cooperative
Association Retirement and Security Program.  The Borrower contributes to the
National Rural Electric Cooperative Association Retirement and Security Program
on a monthly basis, in an amount that fluctuates from year to year.

 



Schedule 5.12(d) to Credit Agreement

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.14

SUBSIDIARIES; EQUITY INTERESTS



PART A –  SUBSIDIARIES

1.



Springerville Unit 3 Partnership LP
Tri-State Generation and Transmission Association, Inc. – 1% general partnership
interest and 50% limited partnership interest

2.



Springerville Unit 3 OP LLC
Springerville Unit 3 Partnership LP – 100% membership interest

3.



Springerville Unit 3 Holding LLC
Springerville Unit 3 OP LLC – 100% membership interest

4.



Elk Ridge Mining and Reclamation, LLC
Tri-State Generation and Transmission Association, Inc. – 100% membership
interest

5.



Axial Basin Coal Company
Elk Ridge Mining and Reclamation, LLC – 100% ownership interest

6.



Taylor Creek Holding Company
Elk Ridge Mining and Reclamation, LLC – 100% ownership interest

7.



Colowyo Coal Company L.P.
Axial Basin Coal Company – 20% general partnership interest Taylor Creek Holding
Company – 80% limited partnership interest

8.



JMSGEN ILP, LLC
Tri-State Generation and Transmission Association, Inc. – 100% membership
interest

9.



JMSGEN IGP, LLP
Tri-State Generation and Transmission Association, Inc. – 100% membership
interest

10.



Thermo Cogeneration Partnership, LP
JMSGEN IGP, LLC – general partner interest
JMSGEN ILP, LLC – 100% limited partner interest

PART B –  EQUITY INTERESTS

1.



Patronage capital and equities allocated to the Borrower or its Subsidiaries
from time to time by cooperatives with which the Borrower does business,
including

Schedule 5.14 to Credit Agreement

--------------------------------------------------------------------------------

 

 

CoBank, CFC, Basin Electric Power Cooperative, Western Fuels Association, Inc.,
most of the Members of the Borrower, Federated Insurance, and various telephone
cooperatives.

2.



Capital certificates purchased from time to time in CoBank and other Farm Credit
System institutions and CFC, as required in connection with borrowings from
CoBank, such Farm Credit institutions or CFC.

 



Schedule 5.14 to Credit Agreement

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.19

Intellectual Property Matters

 

None

 



Schedule 5.19 to Credit Agreement

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.20

Material Agreements and Liens



Part A – Material Agreements

A.



CFC Loan Agreements

1.



CFC – Master Loan Agreement dated as of March 14, 1997

2.



CFC -  Loan Agreement dated as of April 10, 1992, as amended

3.



CFC – Loan Agreement dated as of January 10, 1989, as amended

4.



CFC – Loan Agreement 9077 dated as of October 31, 2014

5.



CFC – Loan Agreement 9078 dated as of October 31, 2014

B.



CoBank Loan Agreements

1.



CoBank Amended and Restated Master Loan Agreement dated as of June 8, 2006

2.



Term Loan Agreement dated as of December 6, 2012

3.



Unsecured Term Loan Agreement dated as of June 10, 2013

4.



Term Loan Agreement dated as of October 31, 2014

C.



Commercial Paper

1.



Private Placement Memorandum dated as of May 12, 2016

D.



First Mortgage Bonds

1.



Purchase Agreement dated as of June 3, 2010

2.



Purchase Agreement dated as of October 5, 2010

3.



Purchase Agreement dated as of October 27, 2014

4.



Purchase Agreement dated as of May 16, 2016

E.



Note Purchase Agreement

1.



Note Purchase Agreement dated as of April 8, 2009

2.



Note Purchase Agreement dated as of October 31, 2014



Schedule 5.20 to Credit Agreement

--------------------------------------------------------------------------------

 

 

3.



Note Purchase Agreement dated as of November 16, 2017

F.



Revolving Credit Facility

1.



Credit Agreement dated as of July 29, 2011 agented by Bank of America, N.A., as
amended by that Amendment No. 1 to Credit Agreement, dated as of November 20,
2013, as further amended by that Amendment No. 2 to Credit Agreement, dated as
of October 17, 20141

G.



Springerville Bonds

1.



Series A Pass Through Trust Agreement, dated as of October 21, 2003

2.



Series B Pass Through Trust Agreement, dated as of October 21, 2003

3.



Participation Agreement, dated as of October 21, 2003

 

 

 

Liabilities

Outstanding Balance
($ in thousands)
December 31, 2017

Committed Amount Available
($ in thousands)
December 31, 2017

CFC Term Loans


183,716

0

CoBank Term Loans


359,850

0

2009 Private Placement


142,286

0

2014 Private Placement


750,000

0

2017 Private Placement


60,000

60,000

2010 First Mortgage Bonds


500,000

0

2014 First Mortgage Bonds


500,000

0

2016 First Mortgage Bonds


250,000

0

2011 Revolving Credit Facility


0

605,000*

Springerville Bonds


418,721

0

Accounts Payable


117,510

0

Short-term Borrowings


145,000

0

Current Maturities of LTD


78,004

0

Regulatory Liabilities


81,824

0

Asset Retirement Obligations


53,768

0

Other


53,396

0

Total

$ 3,694,075

$ 665,000

 

* The portion of this facility that was unavailable as of December 31, 2017 was
$145 million, which was dedicated to support outstanding commercial paper.

--------------------------------------------------------------------------------

1  To be terminated as of the Closing Date.

 





Schedule 5.20 to Credit Agreement

--------------------------------------------------------------------------------

 

 

 

Part B - Liens

A.



Master Indenture & Supplements

1.



Master First Mortgage Indenture, Deed of Trust and Security Agreement – Amended,
Restated and Effective as of December 15, 1999

2.



Supplemental Master Mortgage Indenture No. 1 dated as of June 30, 2000

3.



Supplemental Master Mortgage Indenture No. 2 dated as of June 30, 2000 and
effective as of July 1, 2000

4.



Supplemental Master Mortgage Indenture No. 3 dated as of December 13, 2000 and
effective as of December 19, 2000

5.



Supplemental Master Mortgage Indenture No. 4 dated as of May 15, 2001

6.



Supplemental Master Mortgage Indenture No. 5 dated effective as of November 13,
2001

7.



Supplemental Master Mortgage Indenture No. 6 dated effective as of April 22,
2002

8.



Supplemental Master Mortgage Indenture No. 7 dated effective as of October 24,
2002

9.



Supplemental Master Mortgage Indenture No. 8 dated effective as of December 27,
2002

10.



Supplemental Master Mortgage Indenture No. 9 effective as of July 31, 2003

11.



Supplemental Master Mortgage Indenture No. 10 effective as of March 30, 2004

12.



Supplemental Master Mortgage Indenture No. 11 effective as of September 16, 2004

13.



Supplemental Master Mortgage Indenture No. 12 effective as of July 12, 2005

14.



Supplemental Master Mortgage Indenture No. 13 effective as of September 27, 2005

15.



Supplemental Master Mortgage Indenture No. 14 effective as of June 8, 2006

16.



Supplemental Master Mortgage Indenture No. 15 effective as of December 7, 2006

17.



Supplemental Master Mortgage Indenture No. 16 effective as of May 4, 2007

18.



Supplemental Master Mortgage Indenture No. 17 effective as of February 4, 2009



Schedule 5.20 to Credit Agreement

--------------------------------------------------------------------------------

 

 

19.



Supplemental Master Mortgage Indenture No. 18 effective as of April 8, 2009

20.



Supplemental Master Mortgage Indenture No. 19 effective as of July 30, 2009

21.



Supplemental Master Mortgage Indenture No. 20 effective as of July 30, 2009

22.



Supplemental Master Mortgage Indenture No. 21 effective as of October 8, 2009

23.



Supplemental Master Mortgage Indenture No. 22 effective as of January 5, 2010

24.



Supplemental Master Mortgage Indenture No. 23 effective as of June 8, 2010

25.



Supplemental Master Mortgage Indenture No. 24 effective as of October 8, 2010

26.



Supplemental Master Mortgage Indenture No. 26 effective as of June 13, 2011

27.



Supplemental Master Mortgage Indenture No. 27 effective as of July 29, 2011

28.



Supplemental Master Mortgage Indenture No. 28 effective as of March 15, 2012

29.



Supplemental Master Mortgage Indenture No. 29 effective as of December 6, 2012

30.



Supplemental Master Mortgage Indenture No. 30 effective as of July 3, 2013

31.



Supplemental Master Mortgage Indenture No. 31 effective as of November 20, 2013

32.



Supplemental Master Mortgage Indenture No. 32 effective as of March 13, 2014

33.



Supplemental Master Mortgage Indenture No. 33 effective as of October 17, 2014

 

34.



Supplemental Master Mortgage Indenture No. 34 effective as of October 30, 2014

35.



Supplemental Master Mortgage Indenture No. 35 effective as of October 31, 2014

36.



Supplemental Master Mortgage Indenture No. 36 effective as of October 31, 2014

37.



Supplemental Master Mortgage Indenture No. 37 effective as of October 31, 2014

38.



Supplemental Master Mortgage Indenture No. 38 effective as of November 21, 2014

39.



Supplemental Master Mortgage Indenture No. 39 effective as of May 23, 2016

40.



Supplemental Master Mortgage Indenture No. 40 effective as of November 16, 2017



Schedule 5.20 to Credit Agreement

--------------------------------------------------------------------------------

 

 

41.



Supplemental Master Mortgage Indenture No. 41 effective as of the Closing Date

B.



Springerville Bonds(Owner Lessor)

1.



Indenture, Leasehold Deed of Trust, Assignment of Leases and Rents, Fixture
Filing and Security Agreement, dated as of October 21, 2003; subject to
compliance at all times with Sections 7.01 and 7.03

 

 

 

 

Outstanding Balance
($ in thousands)
as of the Closing Date

Committed Amount Available
($ in thousands)
as of the Closing Date

CFC Term Loans


182,677

0

CoBank Term Loans


316,802

0

2009 Private Placement


93,143

0

2014 Private Placement


750,000

0

2017 Private Placement


120,000

0

2010 First Mortgage Bonds


500,000

0

2014 First Mortgage Bonds


500,000

0

2016 First Mortgage Bonds


250,000

0

2011 Revolving Credit Facility


0

0

2018 Revolving Credit Facility


0

450,000**

Springerville Bonds


405,000

0

Total

$  3,117,622

$ 450,000

 

** This amount is based on the extent to which the “Aggregate Commitments” under
the Existing Credit Agreement were dedicated to support the Borrower’s
outstanding commercial paper as of five Business Days immediately prior to the
Closing Date.

 



Schedule 5.20 to Credit Agreement

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.22

Wholesale Power Contracts

 

 

 

 

Contract Name:

Date of Agreement:

Date of Expiration: **

Big Horn Rural Electric Company

July 1, 2007

December 31, 2050

Carbon Power & Light, Inc.

July 1, 2007

December 31, 2050

Central New Mexico Electric Cooperative, Inc.

July 1, 2007

December 31, 2050

Chimney Rock Public Power District

July 1, 2007

December 31, 2050

Columbus Electric Cooperative, Inc.

July 1, 2007

December 31, 2050

Continental Divide Electric Cooperative, Inc.

July 1, 2007

December 31, 2050

Delta-Montrose Electric Association

November 1, 2001

December 31, 2040

Empire Electric Association, Inc.

July 1, 2007

December 31, 2050

Garland Light & Power Co.

July 1, 2007

December 31, 2050

Gunnison County Electric Association, Inc.

July 1, 2007

December 31, 2050

High Plains Power, Inc.

July 1, 2007

December 31, 2050

High West Energy, Inc.

July 1, 2007

December 31, 2050

Highline Electric Association

July 1, 2007

December 31, 2050

Jemez Mountains Electric Cooperative, Inc.

July 1, 2007

December 31, 2050

K.C. Electric Association

July 1, 2007

December 31, 2050

La Plata Electric Association, Inc.

July 1, 2007

December 31, 2050

The Midwest Electric Cooperative Corporation

July 1, 2007

December 31, 2050

Mora-San Miguel Electric Cooperative, Inc.

July 1, 2007

December 31, 2050

Morgan County Rural Electric Association

July 1, 2007

December 31, 2050

Mountain Parks Electric, Inc.

July 1, 2007

December 31, 2050

Mountain View Electric Association, Inc.

July 1, 2007

December 31, 2050

Niobrara Electric Association, Inc.

July 1, 2007

December 31, 2050

Northern Rio Arriba Electric Cooperative, Inc.

July 1, 2007

December 31, 2050

Northwest Rural Public Power District

July 1, 2007

December 31, 2050

Otero County Electric Cooperative, Inc.

July 1, 2007

December 31, 2050

Panhandle Rural Electric Membership Association

July 1, 2007

December 31, 2050

Poudre Valley Rural Electric Association, Inc.

July 1, 2007

December 31, 2050

Roosevelt Public Power District

July 1, 2007

December 31, 2050

Schedule 5.22 to Credit Agreement

--------------------------------------------------------------------------------

 

 

 

 

 

Contract Name:

Date of Agreement:

Date of Expiration: **



San Isabel Electric Association, Inc.

July 1, 2007

December 31, 2050

San Luis Valley Rural Electric Cooperative, Inc.

July 1, 2007

December 31, 2050

San Miguel Power Association, Inc.

July 1, 2007

December 31, 2050

Sangre De Cristo Electric Association, Inc.

July 1, 2007

December 31, 2050

Sierra Electric Cooperative, Inc.

July 1, 2007

December 31, 2050

Socorro Electric Cooperative, Inc.

July 1, 2007

December 31, 2050

Southeast Colorado Power Association

July 1, 2007

December 31, 2050

Southwestern Electric Cooperative, Inc.

July 1, 2007

December 31, 2050

Springer Electric Cooperative, Inc.

July 1, 2007

December 31, 2050

United Power, Inc.

July 1, 2007

December 31, 2050

Wheat Belt Public Power District

July 1, 2007

December 31, 2050

Wheatland Rural Electric Association

July 1, 2007

December 31, 2050

White River Electric Association, Inc.

July 1, 2007

December 31, 2050

Wyrulec Company

July 1, 2007

December 31, 2050

Y-W Electric Association, Inc.

July 1, 2007

December 31, 2050

 

** Pursuant to the terms of the Wholesale Electric Service Contract, the
contract remains in effect until date certain (12/31/40 or 12/31/50) and
thereafter until terminated by either party giving to the other not less than
two years’ written notice of its intention to terminate (emphasis added).

 



Schedule 5.22 to Credit Agreement

--------------------------------------------------------------------------------

 

 

SCHEDULE 10.02

Administrative Agent’s Office; Certain Addresses for Notices;
Taxpayer Identification Number

 

BORROWER:

Tri State Generation and Transmission Association, Inc.

1100 West 116th Avenue
Westminster, CO 80234
Attention: Chief Executive Officer

Telephone: 303-452-6111
Telecopier: 303-254-6007


with a copy to the Chief Financial Officer, Telecopier: 303-254-6007
Electronic Mail: pbridges@tristategt.org
Website Address:www.tristate.coop
U.S. Taxpayer Identification Number: 84-0464189

ADMINISTRATIVE AGENT:

Administrative Agent’s Office
(for all borrowings, payments, letters of credit, compliance and other notices)


National Rural Utilities Cooperative Finance Corporation

20701 Cooperative Way

Dulles, VA 20166

Attn:  Loan Syndications

Telephone:  703-467-1615

Facsimile:  703-467-5681

Electronic Mail:  loansyndications@nrucfc.coop

 

Account No. :  268057152

Reference:  TriState GT Admin Agent Account

JPMorgan Chase

New York, NY

ABA: 021 000 021


L/C ISSUERS: 

National Rural Utilities Cooperative Finance Corporation

20701 Cooperative Way



Schedule 10.02 to Credit Agreement

--------------------------------------------------------------------------------

 

 

Dulles, VA 20166

Attn:  Loan Syndications

Telephone:  703-467-1615

Facsimile:  703-467-5681

Electronic Mail:  loansyndications@nrucfc.coop

 

US Bank

U.S. Bank National Association

800 Nicollet Mall

Minneapolis, MN 55402

Attn: Standby Letters of Credit

Telephone: 

Julie Seaton: 612-303-7395

Jon Hambidge: 612-303-7374

Electronic Mail:

Julie Seaton: Julie.seaton@usbank.com

Jon Hambidge: Jonathan.hambidge@usbank.com

 

SWING LINE LENDER: 

National Rural Utilities Cooperative Finance Corporation

20701 Cooperative Way

Dulles, VA 20166

Attn:  Loan Syndications

Telephone:  703-467-1615

Facsimile:  703-467-5681

Electronic Mail:  loansyndications@nrucfc.coop

 

Account No. :  268057152

Reference:  TriState GT Admin Agent Account

JPMorgan Chase

New York, NY

ABA: 021 000 021

 

 



Schedule 10.02 to Credit Agreement

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 10.06(e)

Voting Participants

 

None.

 



Schedule 10.06(e) to Credit Agreement

--------------------------------------------------------------------------------

 

 

EXHIBIT A

[FORM of Committed Loan Notice]

LOAN NOTICE

Date:  __________, 20___

To:National Rural Utilities Cooperative Finance Corporation (“CFC”), as
Administrative Agent

Re:Credit Agreement dated as of April 25, 2018 (as amended, restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
terms defined therein being used herein as therein defined) among the Borrower,
the lenders party thereto, and CFC, as Administrative Agent.

Ladies and Gentlemen:

1.



The undersigned hereby requests (select one):

 a Borrowing a conversion or continuation of Loans

2.



On _______________, 20___ (which is a Business Day).

3.



In the amount of $__________.

4.



Type of Loan requested (select one):

 LIBOR Rate Loan Base Rate Loan

5.



For LIBOR Rate Loans: with an Interest Period of __________ month[s]2.

The Borrower hereby represents and warrants that (a) in connection with this
Request for Credit Extension (unless a request for a conversion of Loans or a
continuation of LIBOR Rate Loans) each of the conditions set forth in
Sections 4.02(a) and (b) of the Credit Agreement has been satisfied on and as of
the date of the Credit Extension and (b) after giving effect to the Borrowing
requested herein, if any, (i) the Total Outstandings do not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Loans of any
Lender plus such Lender’s Applicable Percentage of the Outstanding Amount of all
L/C Obligations plus such Lender’s Applicable Percentage of the Outstanding
Amount of all Swing Line Loans does not exceed such Lender’s Commitment.

 

--------------------------------------------------------------------------------

2 One, two, three or six months, or such other period that is twelve months or
less requested by the Borrower and consented to by all the Lenders.



Committed Loan Notice

--------------------------------------------------------------------------------

 

 

TRI-STATE GENERATION AND TRANSMISSION ASSOCIATION, INC.,


By:
Name:
Title:

 



Committed Loan Notice

--------------------------------------------------------------------------------

 

 

EXHIBIT B

[FORM OF SWING LINE NOTICE]

SWING LINE LOAN NOTICE

Date: __________, 20__

To:National Rural Utilities Cooperative Finance Corporation (“CFC”)

Cc:CFC, as Administrative Agent

Re:Credit Agreement dated as of April 25, 2018 (as amended, restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
terms defined therein being used herein as therein defined) among the Borrower,
the lenders party thereto, and CFC, as Administrative Agent.

Ladies and Gentlemen:

1.



The undersigned hereby requests a Swing Line Loan:

2.



On __________, 20__ (a Business Day).

3.



In the amount of $__________.

The Borrower hereby represents and warrants that (a) in connection with this
Request for Credit Extension each of the conditions set forth in
Sections 4.02(a) and (b) of the Credit Agreement has been satisfied on and as of
the date of the Credit Extension and (b) after giving effect to the Swing Line
Borrowing requested herein, (i) the Total Outstandings do not exceed the
Aggregate Commitments, and (ii) the aggregate Outstanding Amount of the Loans of
any Lender plus such Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations plus such Lender’s Applicable Percentage of the Outstanding
Amount of all Swing Line Loans does not exceed such Lender’s Commitment and
(b) each of the conditions set forth in Section 2.04 of the Credit Agreement has
been satisfied on and as of the date of such Borrowing of Swing Line Loans.

TRI-STATE GENERATION AND TRANSMISSION ASSOCIATION, INC.,


By:
Name:
Title:

 



Swing Line Loan Notice

--------------------------------------------------------------------------------

 

 

EXHIBIT C

[Form of Promissory Note]

PROMISSORY NOTE

$[_________][________], 20[__]

New York, New York

FOR VALUE RECEIVED, TRI‑STATE GENERATION AND TRANSMISSION ASSOCIATION, INC., a
cooperative corporation duly organized under the law of the State of Colorado
(the “Borrower”), hereby promises to pay to [NAME OF LENDER] (the “Lender”), at
such of the offices National Rural Utilities Cooperative Finance Corporation, as
shall be notified to the Borrower from time to time, the principal sum of
[DOLLAR AMOUNT] Dollars (or such lesser amount as shall equal the aggregate
unpaid principal amount of the Loans made by the Lender to the Borrower under
the Credit Agreement), in lawful money of the United States of America and in
immediately available funds, on the dates and in the principal amounts provided
in the Credit Agreement, and to pay interest on the unpaid principal amount of
each such Loan, at such office, in like money and funds, for the period
commencing on the date of such Loan until such Loan shall be paid in full, at
the rates per annum and on the dates provided in the Credit Agreement.

The date, amount, Type, interest rate and duration of Interest Period (if
applicable) of each Loan made by the Lender to the Borrower, and each payment
made on account of the principal thereof, shall be recorded by the Lender on its
books; provided that the failure of the Lender to make any such recordation
shall not affect the obligations of the Borrower to make a payment when due of
any amount owing under the Credit Agreement or hereunder in respect of the Loans
made by the Lender.

This Promissory Note evidences Loans made by the Lender under the Credit
Agreement dated as of April 25, 2018 (as modified and supplemented and in effect
from time to time, the “Credit Agreement”) among the Borrower, the lenders party
thereto, and National Rural Utilities Cooperative Finance Corporation, as
Administrative Agent.  Terms used but not defined in this Promissory Note have
the respective meanings assigned to them in the Credit Agreement.

The Credit Agreement provides for the acceleration of the maturity of this
Promissory Note upon the occurrence of certain events and for prepayments of
Loans upon the terms and conditions specified therein.

Except as permitted by Section 10.06 of the Credit Agreement, this Promissory
Note may not be assigned by the Lender to any other Person.

This Promissory Note (together with the other promissory notes issued to the
Lenders pursuant to the Credit Agreement), and the Secured Note as defined in
the Credit Agreement represent the same obligation.



Note

--------------------------------------------------------------------------------

 

 

This Promissory Note shall be governed by, and construed in accordance with, the
law of the State of New York.

TRI‑STATE GENERATION AND TRANSMISSION ASSOCIATION, INC.


By:_________________________
Name:
Title:

 



Note

--------------------------------------------------------------------------------

 

 

EXHIBIT D

COMPLIANCE CERTIFICATE

I, [_____________], the [___________] of Tri‑State Generation and Transmission
Association, Inc. (the “Company”), and, as such, a Responsible Officer of the
Company, DO HEREBY CERTIFY that:

(a) I have conducted a review of the Credit Agreement dated as of April 25, 2018
(the “Credit Agreement”) among the Company, the lenders party thereto, and
National Rural Utilities Cooperative Finance Corporation, as Administrative
Agent, the financial statements of the Company and such other documents as I
have deemed necessary for this certification.  Capitalized terms used and not
defined herein shall have the meanings assigned to them in the Credit
Agreement.  This Compliance Certificate is being delivered pursuant to
Section 4.01(a) of the Credit Agreement.

(b) [No Default has occurred during the period beginning on [_____], 20[__] and
ending on the date hereof.] [Attached hereto as Annex 1 is a detailed
description of each Default that has occurred during the period beginning on
[_____], 20[__] and ending on the date hereof, together with a description of
any action taken or proposed to be taken with respect thereto.]

(c) Attached hereto is Schedule 1, demonstrating compliance with the covenants
set forth in Section 7.13 of the Credit Agreement as of the date hereof.

(d) The Debt Ratings of the Company, as of the date hereof, are as set forth
below.

S&P

Moody’s

Fitch

 

 

 

 

[(e)Since the date of the audited financial statements referred to in
Section 6.01 of the Credit Agreement, a change [in Accounting Requirements] [in
the application of Accounting Requirements with respect to the financial
statements of the Company] has occurred, and the effect of such change on the
financial statements accompanying this Compliance Certificate is [_________].]

WITNESS my hand this ____ day of [_____], 20[__].

____________________________
Title:

 



Compliance Certificate

--------------------------------------------------------------------------------

 

 

EXHIBIT E

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit included in such facilities)
and (ii) to the extent permitted to be assigned under applicable Law, all
claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at Law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as
the “Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

 

1.Assignor:



2.Assignee:


[and is an Affiliate of [identify Lender]]

3.Borrower:

Tri‑State Generation and Transmission Association, Inc.

4.Administrative Agent:

National Rural Utilities Cooperative Finance Corporation, as the administrative
agent under the Credit Agreement

5.Credit Agreement:

Credit Agreement,
dated as of April 25, 2018

Assignment and Assumption

--------------------------------------------------------------------------------

 

 

among the Borrower, the lenders party thereto, and National Rural Utilities
Cooperative
Finance Corporation, as Administrative Agent

6.Assigned Interest:

 

 

 

 

 

 

Aggregate Amount of Commitment / Loans for all Lenders

Amount of Commitment/ Loans Assigned3

Percentage Assigned of Commitment / Loans4

$

$

%

$

$

%

$

$

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

3 Partial assignments to be in an amount not less than $2,500,000.

4 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.





Assignment and Assumption

--------------------------------------------------------------------------------

 

 

 

 

 

Effective Date:

_____________ ___, 20___5

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR

[NAME OF ASSIGNOR]


By:_________________________

Name:
Title:

ASSIGNEE

[NAME OF ASSIGNEE]


By:_________________________

Name:
Title:

 

 

 

 

--------------------------------------------------------------------------------

5 To be inserted by Administrative Agent and which shall be the effective date
of recordation of transfer in the register therefor.





Assignment and Assumption

--------------------------------------------------------------------------------

 

 

Consented to and Accepted:

National Rural Utilities Cooperative Finance
Corporation, as Administrative
Agent and L/C Issuer

By:_________________________
Name:
Title:

Consented to:

TRI‑STATE GENERATION AND TRANSMISSION ASSOCIATION, INC.6

By:_________________________
Name:
Title:

 

 

 

--------------------------------------------------------------------------------

6 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

 

 



Assignment and Assumption

--------------------------------------------------------------------------------

 

 

ANNEX 1

Credit Agreement dated as of April 25, 2018 among the
Borrower, the lenders party thereto, and National Rural
Utilities Cooperative Finance Corporation, as Administrative Agent

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor.  The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2 Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (vi) if it is a Foreign Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.



Assignment and Assumption

--------------------------------------------------------------------------------

 

 

2. Payments.    From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

3. General Provisions.   This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

Assignment and Assumption

--------------------------------------------------------------------------------